Exhibit 10.6

 

EXECUTION VERSION

 

 

LIMITED LIABILITY COMPANY AGREEMENT

 

LEGACY HOLDINGS JV, LLC

 

by and between

 

AvalonBay Communities, Inc.

 

and

 

EQR-Legacy Holdings JV Member, LLC

 

February 27, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I IN GENERAL

1

 

 

 

Section 1.1

Name

1

Section 1.2

Formation of Limited Liability Company

2

Section 1.3

Agreement; Inconsistencies with Act

2

Section 1.4

Principal Place of Business

2

Section 1.5

Registered Office and Registered Agent

2

Section 1.6

Term

2

Section 1.7

Permitted Businesses

2

Section 1.8

Qualification in Other Jurisdictions

4

Section 1.9

Rules of Construction

4

Section 1.10

Title to Company Assets

4

 

 

 

ARTICLE II DEFINITIONS

4

 

 

 

Section 2.1

Defined Terms

4

 

 

 

ARTICLE III MEMBERS; MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; GUARANTEES

17

 

 

 

Section 3.1

One Class of Members

17

Section 3.2

Members of the Company

17

Section 3.3

Capital Contributions and Capital Accounts

17

Section 3.4

Failure to Contribute Capital

19

Section 3.5

Parent Guaranty

20

Section 3.6

Members as Creditors

21

Section 3.7

No Right of Withdrawal or Resignation

21

Section 3.8

Limited Liability

21

Section 3.9

No Third Party Rights

21

 

 

 

ARTICLE IV MANAGEMENT AND CONTROL OF THE COMPANY

21

 

 

 

Section 4.1

Management Committee

21

Section 4.2

Administrative Manager

23

Section 4.3

Major Decisions

24

Section 4.4

Budgets and Business Plans

28

Section 4.5

Reserves — General

29

Section 4.6

Contracts With Contracting Members

29

Section 4.7

Limited Liability of Management Committee Representatives and Administrative
Manager

30

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.8

Standard of Care of Management Committee Representatives and Administrative
Manager

30

Section 4.9

Transactions between the Company and an Interested Management Committee
Representative

30

Section 4.10

Bank Accounts

31

Section 4.11

Reimbursement of Expenses; Compensation

31

Section 4.12

Reliance by Third Parties

31

Section 4.13

Member Unit Voting Rights

31

 

 

 

ARTICLE V TAXES, ALLOCATIONS AND DISTRIBUTIONS

31

 

 

Section 5.1

Allocations and Tax Provisions

31

Section 5.2

Non-Liquidating Distributions

32

Section 5.3

Distributions in Liquidation

32

Section 5.4

Withholding

33

Section 5.5

Initial Distributions in Connection with Restructuring

34

 

 

 

ARTICLE VI ACCOUNTING, RECORDS AND REPORTING

34

 

 

Section 6.1

Accounting and Records

34

Section 6.2

Access to Accounting and Other Records

34

Section 6.3

Required Reports

35

Section 6.4

Tax Returns

36

Section 6.5

Tax Matters Partner

36

 

 

 

ARTICLE VII INDEMNIFICATION, INSURANCE AND EXCULPATION

36

 

 

 

Section 7.1

Indemnification

36

Section 7.2

Procedures; Survival

37

Section 7.3

Insurance

38

Section 7.4

Rights to Rely on Legal Counsel, Accountants

38

 

 

 

ARTICLE VIII TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL MEMBERS

38

 

 

 

Section 8.1

Transfer or Assignment of Membership or Manager Interests

38

Section 8.2

Conditions to Transfer by Member

38

Section 8.3

Permitted Transfers

39

Section 8.4

Transfer of Interests in Equity Residential, ERP or AVB

39

Section 8.5

Unauthorized Transfers Void

40

Section 8.6

Admission of Substitute Member; Liabilities

40

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 8.7

Admission of Additional Members

41

 

 

 

ARTICLE IX DISSOLUTION AND LIQUIDATION OF THE COMPANY

41

 

 

Section 9.1

Events Causing Dissolution

41

Section 9.2

Liquidation and Winding Up

41

 

 

 

ARTICLE X REPRESENTATIONS AND WARRANTIES; COVENANTS

42

 

 

 

Section 10.1

Representations and Warranties of ERP Member

42

Section 10.2

Representations and Warranties of AVB Member

43

Section 10.3

Debt Maintenance Covenants

43

Section 10.4

Withdrawal Rights of AVB Member

48

 

 

 

ARTICLE XI MISCELLANEOUS

49

 

 

 

Section 11.1

Complete Agreement

49

Section 11.2

Governing Law; Venue

49

Section 11.3

No Assignment; Binding Effect

50

Section 11.4

Severability

50

Section 11.5

No Partition

50

Section 11.6

Multiple Counterparts

50

Section 11.7

Additional Documents and Acts

50

Section 11.8

REIT Compliance

51

Section 11.9

Amendments

55

Section 11.10

No Waiver

55

Section 11.11

Time Periods

55

Section 11.12

Notices

55

Section 11.13

Dispute Resolution; Mediation

55

Section 11.14

Specific Performance

57

Section 11.15

No Third Party Beneficiary

57

Section 11.16

Waiver of Jury Trial

57

Section 11.17

Cumulative Remedies

57

Section 11.18

Exhibits and Schedules

57

Section 11.19

Interpretation

58

Section 11.20

Survival

58

Section 11.21

Attorneys’ Fees

58

Section 11.22

Confidentiality

58

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Exhibits:

 

 

Exhibit 1:

Form of Funding Notice

 

Exhibit 2:

Form of Parent Guaranty

 

 

 

 

Schedules:

 

 

Schedule A:

Members and Capital Contributions

 

Schedule B:

Taxes; Allocations; Related Matters

 

Schedule C:

Tax Protection Agreements

 

Schedule D:

Tax Protected Properties Being Transferred

 

Schedule E:

Initial Distributions

 

 

iv

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

OF

LEGACY HOLDINGS JV, LLC

 

THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) of Legacy Holdings
JV, LLC (the “Company”) is made and entered into as of February 27, 2013 (the
“Effective Date”) between AvalonBay Communities, Inc., a Maryland corporation
(“AVB Member”), and EQR-Legacy Holdings JV Member, LLC, a Delaware limited
liability company (“ERP Member”).

 

R E C I T A L S

 

A.                                    WHEREAS, AVB (as such term and any other
capitalized term used in this Agreement is defined in Article II), Equity
Residential and ERP have entered into the Purchase Agreement with Seller,
pursuant to which they have agreed to acquire certain assets of Enterprise from
Seller; and

 

B.                                    WHEREAS, AVB, Equity Residential and ERP
have entered into the Buyers Agreement, which sets forth certain understandings
among AVB, Equity Residential and ERP concerning the acquisition of the assets
of Enterprise pursuant to the Purchase Agreement; and

 

C.                                    WHEREAS, the Buyers Agreement provides for
the formation of a joint venture (referred to therein as “Legacy Holdings JV”)
and attaches a term sheet setting forth the terms applicable to the governance
of such joint venture (referred to therein as the “Archstone Legacy JV Term
Sheet”), which are to be set forth in a definitive joint venture agreement
(referred to therein as the “Definitive Archstone Legacy JV Agreement”); and

 

D.                                    WHEREAS, ERP Member is a wholly owned
Subsidiary of ERP; and

 

E.                                     WHEREAS, AVB Member and ERP Member desire
to form the Company and to set forth in this Agreement the definitive terms for
the governance of the Company, in furtherance of the provisions of the Buyers
Agreement calling for the formation of Archstone Legacy JV and the execution and
delivery of the Definitive Archstone Legacy JV Agreement consistent with the
Archstone Legacy JV Term Sheet.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, AVB Member and ERP Member hereby agree as
follows:

 

ARTICLE I
IN GENERAL

 

Section 1.1                                                           Name.

 

The name of the limited liability company is Legacy Holdings JV, LLC (the
“Company”).

 

1

--------------------------------------------------------------------------------


 

Section 1.2                                                           Formation
of Limited Liability Company.

 

The Company was duly formed upon the filing of a certificate of formation of the
Company with the Secretary of State of the State of Delaware on February 15,
2013, which certificate sets forth the information required by Section 18-201 of
the Delaware Limited Liability Company Act (the “Certificate of Formation”). 
Michelle La Pelle, as an “authorized person” within the meaning of the Act, has
executed, delivered and filed the Certificate of Formation of the Company with
the Secretary of State of the State of Delaware, such execution, delivery and
filing being hereby ratified and approved by the Members.  Upon the filing of
the Certificate of Formation with the Secretary of State of the State of
Delaware, such person’s powers as an “authorized person” ceased.

 

Section 1.3                                                           Agreement;
Inconsistencies with Act.

 

(a)                                 This Agreement constitutes the “limited
liability company agreement” of the Company within the meaning of the Act.

 

(b)                                 This Agreement shall govern the relationship
of the Members, except to the extent a provision of this Agreement is expressly
prohibited under the Act.  If any provision of this Agreement is prohibited
under the Act, this Agreement shall be considered amended to the least degree
possible in order to make such provision effective under the Act.

 

Section 1.4                                                           Principal
Place of Business.

 

The principal place of business of the Company shall be c/o Equity Residential,
Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.  The Company may
locate its place of business at any other place or places as may be Approved by
the Members from time to time.

 

Section 1.5                                                           Registered
Office and Registered Agent.

 

The Company’s initial registered office shall be at the office of its registered
agent at 1209 Orange Street, Wilmington, Delaware 19801, and the name of its
initial registered agent is The Corporation Trust Company.  The registered
office and registered agent may be changed with the Approval of the Members from
time to time by filing the address of the new registered office and/or the name
of the new registered agent with the Secretary of State of the State of Delaware
pursuant to the Act.

 

Section 1.6                                                           Term.

 

The term of existence of the Company (the “Term”) shall continue until the
Company is terminated, dissolved or liquidated in accordance with this Agreement
and the Act.

 

Section 1.7                                                           Permitted
Businesses.

 

(a)                                 The business of the Company shall be (i) to
acquire, own, manage, operate, improve, develop, sell and otherwise deal with
the Archstone Legacy Assets, the AVB Units, the ERP Units, and any other assets
that may, from time to time, be acquired by the Company pursuant to this
Agreement, directly or through Subsidiary Entities; (ii)  to collect and
distribute to the Members dividends, interest and other distributions received
with respect to such assets after payment of Expenditures of the Company and the
Subsidiary Entities, (iii) cause Holdings,

 

2

--------------------------------------------------------------------------------


 

Archstone and Archstone Trustee to operate in a manner consistent with their
respective governing documents, including with respect to the terms of the
Holdings Preferred Interests and Holdings Senior Preferred Interests, Archstone
Preferred Units and the Series I Preferred Shares of Archstone Trustee, and to
make required redemption payments and other required payments to holders of the
Archstone Preferred Units and the Series I Preferred Shares including, without
limitation, Tax Protection Payments, and (iv) to do all other lawful acts and
things as may be necessary, desirable, expedient, convenient for or incidental
to the furtherance and accomplishment of the foregoing objectives and purposes
and for the protection and benefit of the Company.  The Company shall not engage
in any other business without the Approval of the Members.

 

(b)                                 In connection with the Company’s business,
the Company shall have the power and authority, subject to any Approval of the
Members or Approval of the Management Committee required under this Agreement,
among other things:

 

(i)                                     to acquire, hold and dispose of any real
or personal property;

 

(ii)                                  to borrow money from banks, other lending
institutions, Members, or Affiliates of Members, and in connection therewith, to
hypothecate, encumber and grant security interests in the assets of the Company
to secure repayment of the borrowed sums;

 

(iii)                               to purchase liability and other insurance to
protect the Company’s property and business and to protect the assets of the
Members and Management Committee Representatives;

 

(iv)                              to invest any Company funds temporarily (by
way of example but not limitation) in demand deposits, money market mutual
funds, short-term governmental obligations, commercial paper or other
investments;

 

(v)                                 to sell or otherwise dispose of any, all or
substantially all of the assets of the Company;

 

(vi)                              to execute all instruments and documents,
including, without limitation, checks; drafts; notes and other negotiable
instruments; mortgages or deeds of trust; security agreements; financing
statements; documents providing for the acquisition, mortgage or disposition of
the Company’s property; assignments; bills of sale; leases; contracts;
partnership agreements, operating agreements of other limited liability
companies; and any other instruments or documents necessary, to conduct the
business of the Company;

 

(vii)                           to employ accountants, legal counsel, managing
agents or other experts to perform services for the Company and to compensate
them from Company funds;

 

(viii)                        to enter into any and all other agreements, with
any other Person as may be necessary or appropriate to the conduct of the
Company’s business; and

 

(ix)                              to do and perform all other acts as may be
necessary or appropriate to the conduct of the Company’s business.

 

3

--------------------------------------------------------------------------------


 

Section 1.8                                                          
Qualification in Other Jurisdictions.

 

The Administrative Manager is authorized to cause the Company to be qualified or
registered as required under applicable laws in any jurisdiction in which the
Company transacts business and to execute, deliver and file any certificates and
documents necessary to effect such qualification or registration.  The
Administrative Manager is authorized to cause the Company to comply with all
applicable requirements of the State of Delaware for the filing of annual
statements with the Secretary of State of the State of Delaware, and shall be
responsible for the maintenance of minute books and the organizational documents
of the Company.

 

Section 1.9                                                           Rules of
Construction.

 

The following rules of construction shall apply to this Agreement:

 

(a)                                 Unless otherwise specifically and expressly
limited in the context, any reference herein to a decision, determination, act,
action, exercise of a right, power or privilege, or other procedure by a Member
or Management Committee Representative shall mean and refer to the decision,
determination, act, action, exercise of a right, power, privilege, or other
procedure by the Member or Management Committee Representative in its sole and
absolute discretion acting in the best interests of such Member (or, in the case
of a Management Committee Representative, the best interests of the Member which
appointed such Management Committee Representative) and not as a fiduciary for
the Company or the other Member.

 

(b)                                 All references in this Agreement to
“Dollars” as a unit of currency shall be deemed a reference to United States
dollars and United States currency.

 

(c)                                  Unless explicitly stated to the contrary,
the term “includes”, “including” and other expressions of inclusion shall be
construed in each instance to mean “includes without limitation”, “including but
not limited to” or other phraseology denoting the non-exclusive nature of the
item to which reference is being made.

 

(d)                                 The Members acknowledge that, as set forth
on the face or cover page of certain schedules attached to this Agreement,
certain schedules attached to this Agreement are incomplete or have been left
blank.  In such cases, the actions taken that refer to any incomplete provisions
of such a schedule shall not be taken unless and until the Management Committee
or Members Approve the form of the complete, final form of the schedule.

 

Section 1.10                                                    Title to Company
Assets.

 

All Company assets, whether real or personal, tangible or intangible, shall be
deemed to be owned by the Company as an entity, and no Member, individually,
shall have any direct ownership interest in such property.

 

ARTICLE II
DEFINITIONS

 

Section 2.1                                                           Defined
Terms.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

4

--------------------------------------------------------------------------------


 

“Accountants” means the independent certified public accountants Approved by the
Members and engaged from time to time by the Company for purposes of reviewing
or auditing the Company’s financial statements and performing such other
services as are required to be performed by the Accountants by this Agreement.

 

“Act” means the Delaware Limited Liability Company Act, as amended or superseded
from time to time.

 

“Adjusted Asset Value” means, with respect to any asset of the Company, such
adjusted basis of such asset for federal income tax purposes, except as follows:

 

(i)                                     The Adjusted Asset Value of any asset
contributed to the Company by a Member shall be the gross fair market value of
such asset as determined jointly by the Management Committee and the
contributing Member, in their joint and reasonable discretion.

 

(ii)                                  If the Management Committee reasonably
determines that an adjustment is necessary or appropriate to reflect the
relative Proportionate Shares of the Members in the Company, the Adjusted Asset
Values of all Company assets shall be adjusted to equal their gross fair market
value, as determined by the Management Committee, taking Section 7701(g) of the
Code into account, as of the following times:  (a) a Capital Contribution (other
than a de minimis capital contribution) to the Company by a new or existing
Member; (b) any distribution by the Company to an Member of more than a de
minimis amount of Company property (other than cash); (c) any distribution by
the Company to an Member of more than a de minimis amount of cash in connection
with the redemption of all or a portion of a Member’s Membership Interest in the
Company; and (d) at such other times as the Management Committee reasonably
determines necessary or advisable in order to comply with Treasury Regulations
Sections 1.704-1(b) and 1.704-2.

 

(iii)                               The Adjusted Asset Values of Company
property shall be increased (or decreased) to reflect any adjustments to the
adjusted basis of such assets pursuant to Section 734(b) or 743(b) of the Code,
but only to the extent that such adjustments are taken into account in
determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) ; provided, however, that Adjusted Asset Values
shall not be adjusted pursuant to this paragraph to the extent that the
Management Committee reasonably determines that an adjustment pursuant to
paragraph (ii) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
paragraph (iii).

 

(iv)                              The Adjusted Asset Value of an asset shall be
adjusted by the Depreciation taken into account with respect to such asset, for
purposes of computing Profits and Losses.

 

Any determination to be made by the Management Committee pursuant to this
definition shall be made with the Approval of the Management Committee.

 

“Adjusted Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the end of the relevant Fiscal Year, after giving effect
to the following adjustments:  (i) credit to such Capital Account any amounts
which such Member is obligated or treated as obligated to restore with respect
to any deficit balance in such Capital Account

 

5

--------------------------------------------------------------------------------


 

pursuant to Treasury Regulations Section 1.704-1(b)(2)(ii)(c), or is deemed to
be obligated to restore with respect to any deficit balance pursuant to the
penultimate sentences of Treasury Regulations Section 1.704-2(g)(1) and
1.704-2(i)(5); and (ii) debit to such Capital Account the items described in
Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).  The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

“Administrative Manager” means the Member so designated pursuant to
Section 4.2(b).

 

“Affiliate” or “Affiliated” means, with respect to any Person, (i) any Person
who directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person, or (ii) any Person
in which such Person has, directly or indirectly, a twenty five percent (25%) or
more ownership or beneficial interests or as to which such Person serves as a
trustee, manager, general partner or in a similar fiduciary capacity (other than
as a member of a board of directors, board of trustees or board of managers).  A
Person shall be deemed to control a Person if it owns, directly or indirectly,
at least twenty five percent (25%) of the ownership interest in such Person or
otherwise has the power to direct the management, operations or business of such
Person.  Notwithstanding the foregoing, an Affiliate of the Company that is
controlled by the Company shall not be deemed to be an Affiliate of any Member
for any of the purposes of this Agreement.  The ERP DownREITs,  AVB DownREIT,
and their respective Subsidiaries shall not be deemed to be Affiliates of the
Company.

 

“Agreement” means this Limited Liability Company Agreement and any amendments
hereto.

 

“Annual Budget” means an annual operating and, if applicable, capital budget for
the Company and the Subsidiary Entities.

 

“Approval of the Management Committee,” “Approval by the Management Committee”
or similar phrases means the unanimous approval of the AVB Representatives and
ERP Representatives, excluding the Management Committee Representatives
appointed by a Capital Defaulting Member with respect to any matter as to which
such Capital Defaulting Member has no approval rights pursuant to Section 3.4.

 

“Approval of the Members,” “Approval by the Members” or similar phrases means
the unanimous approval of the Members, excluding the Capital Defaulting Member
with respect to any matter as to which a Capital Defaulting Member has no
approval rights pursuant to Section 3.4.

 

“Archstone” means Archstone, a Maryland real estate investment trust.

 

“Archstone Acquired Property” has the meaning set forth in Section 10.4(a).

 

“Archstone Entities” means, collectively, each of the Subsidiaries of Archstone
Enterprise LP, including Archstone and each of Archstone Multifamily Parallel
Guarantor LLC, Archstone Multifamily Parallel Guarantor II LLC, Archstone
Multifamily Parallel Guarantor I

 

6

--------------------------------------------------------------------------------


 

LLC, Archstone Multifamily Guarantor LP, Archstone Multifamily Guarantor (GP)
LLC, Archstone Multifamily CM LLC and Archstone Inc.

 

“Archstone Intercompany Loans” means all intercompany loans with respect to
which the borrower is Archstone, Archstone Trustee, Holdings, or any Subsidiary
of Archstone or Holdings that are held immediately prior to the Initial Closing
by Enterprise or any Subsidiary of Enterprise other than an Entity that will be
a Subsidiary Entity after the Initial Closing.

 

“Archstone Legacy Assets” means (i) the Holdings Preferred Interests, (ii) all
outstanding common interests in Archstone Trustee, (iii) all outstanding
interests in Archstone Multifamily Series II LLC, (iv) all outstanding interests
in Archstone Multifamily Series III LLC, and (v) all outstanding interests in
Archstone Multifamily Series IV LLC, (vi) the Holdings Voting Interests, and
(vii) all Archstone Intercompany Loans.

 

“Archstone Preferred Units” means, collectively, the Series I, O, P and Q units
in Archstone.

 

“Archstone Trustee” means Archstone Multifamily Series I Trust, a Maryland real
estate investment trust.

 

“AVB” means AvalonBay Communities, Inc., a Maryland corporation, and its
successors and permitted assigns.

 

“Archstone Distribution Property” has the meaning set forth in Section 10.4(b).

 

“AVB DownREIT” means AVB Legacy DownREIT, LLC, a Delaware limited liability
company, and its successors and permitted assigns.

 

“AVB Items” means all items of gross income, gain, deduction and loss of the
Company, as determined for purposes of maintaining Capital Accounts (or
comparable capital accounts maintained by a Subsidiary), including, without
limitation, Depreciation, attributable to the AVB Units or liabilities funded by
AVB pursuant to this Agreement (including, without limitation, Tax Protection
Payments funded by AVB pursuant to Section 3.3(b)(i)(B)).

 

“AVB Member” has the meaning set forth in the introductory paragraph of this
Agreement, and includes any successors or permitted assigns.

 

“AVB Representatives” has the meaning set forth in Section 4.1(a).

 

“AVB Units” means common and/or preferred partnership or membership interests in
any Subsidiary of AVB that is taxed as a partnership for federal income tax
purposes.  For the avoidance of doubt, AVB DownREIT and each of its Subsidiaries
is a Subsidiary of AVB (and not of the Company).

 

“Baseline Debt Maintenance Obligation” means an amount with respect to each Tax
Protected Person under each applicable Tax Protection Agreement that shall be
established for each DownREIT pursuant to the terms of Section 10.3.

 

7

--------------------------------------------------------------------------------


 

“Business Day” means any day excluding a Saturday, Sunday or any other day
during which there is no scheduled trading on the New York Stock Exchange.

 

“Buyers Agreement” means that certain Joint Buyers Agreement, dated as of
November 26, 2012, among Equity Residential, ERP and AVB.

 

“Camargue” means Archstone Camargue III LLC, a Delaware limited liability
company, and its successors and assigns.

 

“Capital Account” means the capital account established on behalf of each Member
on the books of the Company.  In general, the Capital Account of each Member
shall be initially credited with the amount of such Member’s initial Capital
Contribution to the Company, as set forth on Schedule A.  Thereafter, each such
Member’s Capital Account shall be increased by (a) the amount of money
contributed by such Member to the Company, (b) the Adjusted Asset Value of any
property contributed by such member to the Company (net of liabilities securing
such contributed property that the Company is considered to assume or take
subject to under Section 752 of the Code), and (c) allocations to such Member of
Profits and other items of book income and gain, and is decreased by (d) the
amount of money distributed to the Member by the Company, (e) the Adjusted Asset
Value of property distributed by the Company to the Member (net of liabilities
securing such distributed property that the Member is considered to assume or
take subject to under Section 752 of the Code) and (f) allocations to such
Member of Losses and other items of book loss and deduction, and is otherwise
adjusted in accordance with the additional rules set forth in Treasury
Regulations Section 1.704-1(b)(2)(iv).  The Capital Accounts shall also be
adjusted (x) as reasonably determined by the Management Committee, to reflect
any redemption, forfeiture or transfer of Membership Interests, and (y) in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(m).  It is the
intent of the Members that the Capital Accounts of all Members be determined and
maintained in accordance with the principles of Treasury Regulations
Section 1.704-1(b)(2)(iv) at all times throughout the full term of the Company. 
Accordingly, the Management Committee is authorized to make any other
adjustments to the Capital Accounts so that the Capital Accounts and allocations
thereto comply with said Section of the Treasury Regulations, provided that such
adjustments do not have a material adverse effect on any Member.  Any
determination to be made by the Management Committee pursuant to this definition
shall be made with the Approval of the Management Committee.

 

“Capital Contribution” means any contribution to the capital of the Company in
cash or other assets or property by a Member in accordance with Article III.

 

“Capital Default Amount” has the meaning set forth in Section 3.4.

 

“Capital Default Loan” has the meaning set forth in Section 3.4(a).

 

“Capital Defaulting Member” has the meaning set forth in Section 3.4.

 

“Capital Transaction” means the sale, financing, refinancing, total or partial
destruction, condemnation or other disposition of any substantial asset of the
Company or any Subsidiary Entity.

 

8

--------------------------------------------------------------------------------


 

“Certificate of Formation” has the meaning set forth in Section 1.2 of this
Agreement.

 

“Change in Board Control” means, with respect to any Person, during any period
beginning on or after the Initial Closing, individuals who at the beginning of
such period constituted such Person’s board of directors (or equivalent
governing body), and any new member of such board whose nomination to or
election by such board was approved by a vote of at least a majority of the
board members then still in office who either were board members at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
of such board.

 

“Closing Date Transactions” has the meaning set forth in
Section 3.3(b)(i)(B)(1).

 

“Code” means the Internal Revenue Code of 1986 as amended, or corresponding
provisions of subsequent superseding federal revenue laws.

 

“Company” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Company Minimum Gain” means “partnership minimum gain” set forth in Treasury
Regulations Section 1.704-2(b)(2).

 

“Contemplated Transactions” has the meaning set forth in the Purchase Agreement.

 

“Contracting Member” means, in relation to any contract that is entered into
between the Company or any Subsidiary Entity and a Member or that Member’s
Affiliates, the Member that is or whose Affiliate is the party to that contract.

 

“Covered Person” has the meaning set forth in Section 7.1.

 

“Depreciation” means, with respect to any Company asset for any Fiscal Year or
other period, the depreciation, depletion or amortization, as the case may be,
allowed or allowable for federal income tax purposes in respect of such asset
for such fiscal year or other period; provided, however, that if there is a
difference between the Adjusted Asset Value and the adjusted tax basis of such
asset, Depreciation means “book depreciation, depletion or amortization” with
respect to such asset as determined under Treasury Regulations
Section 1.704-1(b)(2)(iv)(g)(3); provided further that, if any property has a
zero adjusted basis for federal income tax purposes, Depreciation may be
determined under any reasonable method selected by the Management Committee.

 

“Discussion Period” has the meaning set forth in Section 11.13.

 

“Dissolution Event” has the meaning set forth in Section 9.1.

 

“Distributable Cash” means, for any period, the excess, if any, of (a) the
aggregate Gross Receipts during such period of any kind and description over
(b) the sum of the aggregate Expenditures paid during such period.

 

“Distribution Properties” has the meaning set forth in Section 10.4(b).

 

9

--------------------------------------------------------------------------------


 

“DownREIT” has the meaning set forth in Section 10.3(a).

 

“Economic Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the date of determination, after crediting to such Capital
Account any amounts that the Member is deemed obligated to restore under
Treasury Regulations Section 1.704-2.

 

“Enterprise” means Archstone Enterprise LP, a Delaware limited partnership.

 

“Entity” means any general partnership, limited partnership, corporation,
limited liability company, limited liability partnership, joint venture, trust,
business trust, cooperative or association or other comparable business entity.

 

“Equity Interest” means (a) the equity ownership rights in a business entity,
whether a corporation, company, joint stock company, limited liability company,
general or limited partnership, joint venture, bank, association, trust, trust
company, land trust, business trust, sole proprietorship or other business
entity or organization, and whether in the form of capital stock, ownership
unit, limited liability company interest, membership interest, limited or
general partnership interest or any other form of ownership, including any
preferred stock, preferred membership interests, preferred partnership interests
and/or any capital or profits interest, and (b) all rights, warrants, options,
convertible securities, convertible indebtedness, exchangeable securities or
other instruments or rights that are outstanding and exercisable for,
convertible into or exchangeable for any Equity Interest described in the
foregoing clause (a) whether at the time of issuance or upon the passage of time
or occurrence of some future event.

 

“Equity Residential” means Equity Residential, a Maryland real estate investment
trust, and its successors and permitted assigns.

 

“ERP” means ERP Operating Limited Partnership, an Illinois limited partnership,
and its successors and permitted assigns.

 

“ERP Distribution Property” has the meaning set forth in Section 10.4(b).

 

“ERP DownREITs” means Lexford, Master Property Holdings and Camargue, and their
respective successors and assigns.

 

“ERP Items” means all items of gross income, gain, deduction and loss of the
Company, as determined for purposes of maintaining Capital Accounts (or
comparable capital accounts maintained by a Subsidiary), including, without
limitation, Depreciation, attributable to the ERP Units or liabilities funded by
ERP pursuant to this Agreement (including, without limitation, Tax Protection
Payments funded by ERP pursuant to Section 3.3(b)(i)(B)).

 

“ERP Member” has the meaning set forth in the introductory paragraph of this
Agreement, and includes any successors and permitted assigns.

 

“ERP Representatives” has the meaning set forth in Section 4.1(a).

 

10

--------------------------------------------------------------------------------


 

“ERP Units” means common or preferred partnership or membership interests in ERP
or any Subsidiary of ERP that is taxed as a partnership for federal income tax
purposes.  For the avoidance of doubt, each of the ERP DownREITs and their
respective Subsidiaries is a Subsidiary of ERP (and not of the Company).

 

“Expenditures” means, for any period, the sum of all cash expenditures and
increases in reserves during such period (determined on a standalone basis for
the Company) including, without limitation:  (i) all cash expenditures for
operating expenses, (ii) principal, interest, fees, debt service payments and
other payments on account of any Indebtedness, (iii) expenditures for capital
improvements and other expenses of a capital nature with respect to any asset,
(iv) additions to any reserves as may be approved as hereby required from time
to time, (v) any and all expenditures related to any acquisition, development,
sale, disposition, financing or refinancing of any asset, (vi) any amounts
contributed or loaned by the Company to any Subsidiary of the Company, (vii) any
other cash expenses incurred in connection with the Company’s business, and
(viii) any organizational expenses incurred by or on behalf of the Company (but
not any costs or expenses incurred by ERP Member or AVB Member in connection
with the formation of the Company and its Subsidiary Entities as applicable,
including the costs and expenses incurred in connection with the negotiation,
execution and delivery of this Agreement, which costs and expenses shall be the
sole responsibility of ERP Member and AVB Member, respectively).  In no event
shall any deduction be made for non-cash expenses such as depreciation or
amortization.

 

“Extraordinary Transaction” has the meaning set forth in Section 8.4.

 

“Fiscal Year” means the Company’s fiscal year.  The Company’s fiscal year shall
be its taxable year.  The Company’s taxable year shall be the calendar year,
unless otherwise required by the Code or Treasury Regulations, or other
applicable law in the case of the Company’s taxable year(s) for foreign, state
or local tax purposes, as reasonably determined by the Management Committee.

 

“Funding Notice” has the meaning set forth in Section 3.3(b).

 

“Governmental Authority” means any governmental or political subdivision,
whether federal, state, local or foreign, or any agency or instrumentality of
any such government or political subdivision, or any federal, state, local or
foreign court, authority, tribunal, department, bureau or commission, in each
case having jurisdiction over the matter.

 

“Gross Receipts” means, for any period, any and all cash receipts (including,
without limitation, gross proceeds resulting from a Capital Transaction) during
such period (determined on a standalone basis for the Company), including,
without limitation, Capital Contributions, funds received in repayment of
Archstone Intercompany Loans, and amounts released from (or paid from) reserves
(except as provided in the last sentence of Section 3.3(b)).  In addition,
notwithstanding the foregoing, the term “Gross Receipts” shall also include the
fair market value (as reasonably determined by agreement between the Members) of
any property distributions received by the Company (following a distribution of
such property by a Subsidiary Entity) with respect to the Member Units.

 

11

--------------------------------------------------------------------------------


 

“Holdings” means Archstone Property Holdings LLC.

 

“Holdings LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of Holdings, effective as of December 1, 2010, as amended from
time to time.

 

“Holdings Preferred Interests” mean the Class B Membership Interests in
Holdings, as such term is defined in the Holdings LLC Agreement.

 

“Holdings Senior Preferred Interests” means the Senior Preferred Interests in
Holdings issued to Archstone or Archstone Smith Corporate Holdings LLC as part
of the Contemplated Transactions in exchange for the contribution by Archstone
or Archstone Smith Corporate Holdings LLC of certain assets.

 

“Holdings Voting Interests” mean the Voting Membership Interests, as such terms
are defined in the Holdings LLC Agreement.

 

“Hypothetical Liquidation” shall mean a hypothetical liquidation of the Company
in accordance with the terms of this Agreement that includes (i) a sale of all
of the assets of the Company for cash at prices equal to their Adjusted Asset
Values and (ii) the cash contribution by the Members of the aggregate maximum
amounts, if any, that the Members would be required to contribute to the Company
under this Agreement as and to the extent such amounts would be needed to pay
all partnership recourse liabilities.

 

“Indebtedness” of any Person means without duplication, (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, (c) all reimbursement
obligations with respect to surety bonds, letters of credit, bankers’
acceptances and similar instruments (in each case, to the extent
non-contingent), (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, (e) all indebtedness created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to properties acquired by the Person (even though
the rights and remedies of the seller or bank under such agreement in the event
of default are limited to repossession or sale of such properties), and (f) all
obligations under capital leases, (g) all indebtedness referred to in clauses
(a) through (f) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien upon
or in any property (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.

 

“Indemnified Losses” has the meaning set forth in Section 7.1 of this Agreement.

 

“Initial Closing” has the meaning ascribed thereto in the Purchase Agreement.

 

“JAMS” has the meaning set forth in Section 11.13.

 

“Lexford” means Lexford Properties, L.P., a Delaware limited partnership, and
its successors and assigns.

 

12

--------------------------------------------------------------------------------


 

“Major Decision” has the meaning set forth in Section 4.3.

 

“Management Committee” has the meaning set forth in Section 4.1(a).

 

“Management Committee Representative” has the meaning set forth in
Section 4.1(a).

 

“Master Holdings” means Archstone Master Property Holdings LLC, a Delaware
limited liability company, and its successors and assigns.

 

“Member” or “Members” means AVB Member, ERP Member or any successors or
Substitute Members thereto.

 

“Member Nonrecourse Debt” means “partner nonrecourse debt” as set forth in
Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as set
forth in Treasury Regulations Section 1.704-2(i)(2).

 

“Member Units” means, collectively, the ERP Units and the AVB Units.

 

“Membership Interest” means the entire ownership interest of a Member in the
Company at any particular time, including all economic rights and voting rights
of the Member in the Company, the right of such Member to any and all benefits
to which a Member may be entitled as provided in this Agreement and under law,
and the obligations of such Member to comply with all of the terms and
provisions set forth in this Agreement and under applicable law.

 

“Minimum Gain Attributable to Member Nonrecourse Debt” means “partner
nonrecourse debt minimum gain” as determined in accordance with Treasury
Regulations Section 1.704-2(i)(2).

 

“Non-Contracting Member” means, in relation to any contract that is entered into
between the Company or any Subsidiary Entity and a Member or that Member’s
Affiliates, the Member that is not the Contracting Member.

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and (c).

 

“Nonrecourse Liabilities” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

 

“Oakwood” has the meaning set forth in Section 11.8(c).

 

“Parent” means (a) in relation to ERP Member, ERP, and (b) in relation to AVB
Member, AVB.

 

“Parent Guaranty” means that certain Guaranty, of even date herewith, executed
and delivered by ERP in favor of AVB Member (but not any other person), pursuant
to which ERP has guaranteed the obligations of ERP Member to fund its Capital
Contributions to the Company

 

13

--------------------------------------------------------------------------------


 

and to pay and perform its other obligations under this Agreement.  The form of
such Parent Guaranty is substantially in the form of Exhibit 2 attached hereto.

 

“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so permits.

 

“Profits” and “Losses” means, for each Fiscal Year or other period, the
Company’s items of taxable income or loss for such year or other period,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments: (i) any income of the Company that is
exempt from federal income tax and not otherwise taken into account in computing
Profits or Losses shall be added to such taxable income or loss; (ii) any
expenditures of the Company described in Section 705(a)(2)(B) of the Code or
treated as Section 705(a)(2)(B) of the Code expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable
income or loss; (iii) gain or loss resulting from any disposition of a property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Adjusted Asset Value; (iv) in lieu of the depreciation,
amortization and other cost recovery deductions taken into account in computing
such taxable income or loss, the Company shall compute such deductions based on
the Depreciation of a property; (v) if the Adjusted Asset Value of an asset is
adjusted pursuant to the definition of Adjusted Asset Value (except with respect
to Depreciation), then the amount of such adjustment shall be treated as an item
of gain or loss and included in the computation of Profits and Losses; and
(vi) items of Company gross income, gains, deductions and losses allocated
pursuant to Section B of Schedule B and all items allocated pursuant to
Sections C(1) through (and including) C(5) of Schedule B shall not be included
in the computation of Profits and Losses.

 

“Proportionate Share” means, unless and until there has been a transfer of an
interest in the Company or an admission of a new Member, with respect to AVB
Member, 40%, and with respect to ERP Member, 60%.

 

“Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
November 26, 2012, among Equity Residential, ERP, AVB, Lehman Brothers
Holdings, Inc., a Delaware corporation, and Enterprise.

 

“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code.

 

“Restricted AVB Property” shall mean any of the multifamily residential
communities designated as “AVB Properties” on Schedule D attached hereto, which
are subject to contractual restrictions on transfer or other obligations
(including with respect to the maintenance of certain indebtedness) pursuant to
Tax Protection Agreements, or any property acquired in exchange therefor to the
extent acquired in a tax-free exchange.

 

“Restricted EQR Property” shall mean any of the multifamily residential
communities designated as “EQR Properties” on Schedule D attached hereto, which
are subject to contractual

 

14

--------------------------------------------------------------------------------


 

restrictions on transfer or other obligations (including with respect to the
maintenance of certain indebtedness) pursuant to Tax Protection Agreements, or
any property acquired in exchange therefor to the extent acquired in a tax-free
exchange.

 

“Restricted Holder” has the meaning set forth in Section B(1) of Schedule B.

 

“Restricted Property” means any Restricted AVB Property or Restricted EQR
Property.

 

“Seller” means Enterprise and Lehman Brothers Holdings, Inc., collectively.

 

“Series I Preferred Shares” means the Series I preferred shares of Archstone
Trustee.

 

“Subsidiary” means, with respect to any Person, any other Person as to which the
first Person, either (a) owns, directly or indirectly, 50% or more of the equity
interests of the second Person, or (b) directly or through or together with any
other of its Subsidiaries, owns securities or other ownership interests or
equity interests having voting power to elect a majority of the board of
directors or trustees or other governing body or Persons performing similar
functions on behalf of such second Person or is the general partner or managing
member or trustee of such second Person.  The ERP DownREITs, AVB DownREIT and
their respective Subsidiaries shall not be deemed to be Subsidiaries of the
Company.

 

“Subsidiary Entity” means any Entity that is a Subsidiary of the Company.

 

“Substitute Member” means a Person that acquires a Membership Interest and that
has been admitted as a Member pursuant to Article VIII of this Agreement.

 

“Successor Parent” has the meaning set forth in Section 8.4.

 

“Target Balance” means, with respect to any Member as of the close of any period
for which allocations are made under Schedule B, the net amount such Member
would receive (or be required to contribute) in a Hypothetical Liquidation of
the Company as of the close of such period, expressed as a negative number if
the Member is required to contribute a net amount to the Company in connection
with a Hypothetical Liquidation and expressed as a positive number if the Member
would receive a net distribution in connection with a Hypothetical Liquidation.

 

“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, net receipts, gross receipts, profit, severance, property, production,
sales, use, license, excise, occupation, franchise, employment, unemployment,
disability, payroll, severance, withholding, alternative or add-on minimum, ad
valorem, value-added, transfer, stamp, estimated, capital stock, registration,
license, social security (or similar) or other tax, custom duty, governmental
fee or other governmental charge, fee, levy, impost, tariff or assessment of any
kind, together with any interest, fine, penalty, addition to tax or additional
amount imposed with respect thereto, whether disputed or not, imposed by a
governmental authority.

 

“Tax Items” has the meaning set forth in Section C(1) of Schedule B.

 

“Tax Matters Member” means the “tax matters partner” as defined in
Section 6231(a)(7) of the Code.

 

15

--------------------------------------------------------------------------------


 

“Tax Protected Person” means any Person that is entitled to receive benefits
under a Tax Protection Agreement.

 

“Tax Protection Agreement” means any written agreement to which any Archstone
Entity is a party (and which has not expired or otherwise terminated) pursuant
to which, in connection with the deferral of income Taxes of any party to such
agreement (or any intended beneficiary of such agreement), any Archstone Entity
(or its predecessor) has agreed to (w) maintain a minimum level of debt or
continue a particular debt, (x) retain or not dispose of assets for a period of
time, whether or not that period now has expired, (y) only dispose of assets in
a particular manner, and/or (z) permit any party thereto to guarantee (or have
guaranteed) debt of any Archstone Entity.  Schedule C sets forth the Tax
Protection Agreements relating to the Restricted Properties (and as soon as
practicable following the Initial Closing, and in any event before the parties
allocate the Baseline Debt Maintenance Obligations, AVB Member shall complete
Schedule C with respect to Tax Protection Agreements relating to the Restricted
AVB Properties).

 

“Tax Protection Payment” has the meaning ascribed to that term in the Buyers
Agreement.

 

“Term” has the meaning set forth in Section 1.6 of this Agreement.

 

“Transfer” means sell, assign, transfer, mortgage, pledge, hypothecate,
encumber, exchange or otherwise dispose of, whether or not for value, and
whether voluntarily, by operation of law or otherwise.

 

“Treasury Regulations” means the temporary and final regulations issued by the
U.S. Treasury Department under the Code, as amended or superseded from time to
time.

 

“Undistributed Unit Receipts” means, as of any date of determination, (x) with
respect to the AVB Member, an amount (not less than zero) equal to (i) the
cumulative amounts of Unit Receipts from and after the Initial Closing to the
date of determination attributable to the AVB Units minus (ii) the aggregate
amounts of distributions made to the AVB Member pursuant to Section 5.2(i) or
(ii) or deemed to have been made in compliance with Section 3.3(b)(ii); and,
(y) with respect to the ERP Member, an amount (not less than zero) equal to
(i) the cumulative amounts of Unit Receipts from and after the Initial Closing
to the date of determination attributable to the ERP Units minus (ii) the
aggregate amounts of distributions made to the ERP Member pursuant to
Section 5.2(i) or (ii) or deemed to have been made in compliance with
Section 3.3(b)(ii).

 

“Unit Receipts” means any amounts of cash received by the Company or any
Subsidiary Entity or the fair market value (as determined by agreement between
the Members) of other property received by the Company or such Subsidiary Entity
with respect to any AVB Units or ERP Units held by the Company or such
Subsidiary Entity (including, without limitation, as distributions on, or
proceeds for, the redemption of such Member Units and without double counting,
but excluding, for the avoidance of doubt, any amounts required to be reimbursed
to ERP pursuant to those certain Assignment Agreements, dated February 27, 2013,
between each of Holdings and OEC Holdings LLC, on the one hand, and Lexford, on
the other hand).

 

16

--------------------------------------------------------------------------------


 

ARTICLE III
MEMBERS; MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS;
GUARANTEES

 

Section 3.1                                                           One
Class of Members.

 

All Members of the Company shall be of one class.

 

Section 3.2                                                           Members of
the Company.

 

Effective upon the adoption and execution of this Agreement, AVB Member and ERP
Member are the sole Members of the Company.  The respective addresses and
percentage of Capital Contributions to the Company of AVB Member and ERP Member
are set forth in Schedule A.  Additional Members may not be admitted to the
Company except in accordance with Section 8.7 hereof.

 

Section 3.3                                                           Capital
Contributions and Capital Accounts

 

(a)                                 Initial Capital Contributions.  Each Member
has contributed or agrees to contribute to the Company the amount of capital
having the value set forth opposite such Member’s name on Schedule A in exchange
for its Membership Interest, which capital shall be contributed in such form as
may be required to enable the Company to acquire the Archstone Equity Interests
from Enterprise pursuant to the Purchase Agreement, as more fully set forth in
Section 4.4 of the Buyers Agreement.

 

(b)                                 Additional Capital Contributions.  If any
Member reasonably determines (after taking into account any existing cash
reserves of the Company) that capital is needed to fund any cash needs of the
Company, such Member may issue a notice (a “Funding Notice”) substantially in
the form attached hereto as Exhibit 1 setting forth the amount of capital being
requested (the “Additional Capital Requested Amount”); provided, however, that
with respect to Capital Contributions needed to fund the Company’s obligations
addressed in Section 3.3(b)(i)(A) below, a copy of the redemption notice
delivered by the applicable holder of Series I Preferred Shares or Archstone
Preferred Units shall constitute a Funding Notice.  Within ten (10) Business
Days following the date of receipt of a Funding Notice, each Member shall
advance to the Company as a Capital Contribution such Member’s share of the
Additional Capital Requested Amount as determined in accordance with
Section 3.3(b)(i) below.  Any funds advanced by the Members to the Company
pursuant to this Section constitute additional Capital Contributions to the
Company.  Any unused amounts of the Capital Contributions funded by the Members
or withheld from distributions under Section 3.3(b)(ii) with respect to a
specific reserve that have not been used for the purpose of such reserve, shall
be refunded to the Members in the proportions that such amounts were originally
funded by the Members with respect to such specific reserve.

 

(i)                                     Unless the Members determine a different
sharing proportion as a Major Decision, or as otherwise expressly provided in
this Agreement the Members shall make cash Capital Contributions to fund the
following amounts in the sharing proportions specified below:

 

(A)                               redemption or distribution payments to holders
of Series I Preferred Shares or to holders of Archstone Preferred Units, which
shall be funded 60%

 

17

--------------------------------------------------------------------------------


 

with Capital Contributions from ERP Member and 40% with Capital Contributions
from AVB Member;

 

(B)                               Tax Protection Payments, which except as
provided in Section 10.3 or Section 10.4 shall be funded as follows:

 

(1)                                 with respect to any Tax Protection Payment
becoming due and payable with respect to the underlying properties (including
those set forth on Schedule D) as a result of the Contemplated Transactions or
the Post-Closing Asset Transfers (as defined in the Buyers Agreement,
collectively, the “Closing Date Transactions”), 60% with Capital Contributions
from ERP Member and 40% with Capital Contributions from AVB Member, regardless
of which Member (or its Affiliate) manages (directly or indirectly) the Entity
that owns the underlying property to which such Tax Protection Payment relates;
and

 

(2)                                 with respect to any Tax Protection Payment
becoming due and payable following the Initial Closing Date, other than as a
result of any of the Closing Date Transactions (but including any other
transaction that results in any of the Restricted AVB Properties or Restricted
EQR Properties being treated as sold for tax purposes at the time of the Closing
Date Transactions), 100% with Capital Contributions from (x) ERP Member if it
relates to a Restricted EQR Property, or (y) AVB Member if it relates to a
Restricted AVB Property.

 

(C)                               any liabilities (including contingent
liabilities) of any Subsidiary Entity or any Entity that was a Subsidiary of
Archstone, Archstone Trustee, or Holdings immediately prior to the Initial
Closing (excluding any property-level and any other liabilities expressly
addressed otherwise in Exhibit A to the Archstone Residual JV Term Sheet, the
Archstone Residual Joint Venture Agreement or the Buyers Agreement) of
Archstone, Archstone Trustee, and their Subsidiaries (including Holdings), which
shall be funded 60% with Capital Contributions from ERP Member and 40% with
Capital Contributions from AVB Member;

 

(D)                               any operating or other expenses of the Company
and the Subsidiary Entities, which shall be funded 60% with Capital
Contributions from ERP Member and 40% with Capital Contributions from AVB
Member; and

 

(E)                                any amounts required pursuant to
Section 5.3(b) or 9.2, which shall be funded 60% with Capital Contributions from
ERP Member and 40% with Capital Contributions from AVB Member.

 

18

--------------------------------------------------------------------------------


 

(ii)                                  In lieu of calling for any such cash
Capital Contributions from any Member, if the Members elect to do so as a Major
Decision, the Company may use amounts of Distributable Cash that would otherwise
be distributable by the Company to a Member to make such Member’s required
capital contribution (in which case such amounts shall be deemed distributed
pursuant to Section 5.2 to, and then contributed to the Company by, such
Member).

 

(c)                                  Limitations.  No Member shall have any
liability for the repayment of the Capital Contribution of any other Member and,
subject to Section 3.6, each Member shall look only to the assets of the Company
for return of its Capital Contributions.

 

(d)                                 No Right to Return of Contribution; No
Interest on Capital.  Except as provided in this Agreement, no Member shall have
the right to withdraw or receive any return of, or interest on, any Capital
Contribution or on any balance in such Member’s Capital Account.  If the Company
is required to return any Capital Contribution to a Member, the Member shall not
have the right to receive any property other than cash.

 

(e)                                  Capital Accounts.  The Company shall
establish and maintain an individual Capital Account for each Member.

 

Section 3.4                                                           Failure to
Contribute Capital.

 

If any Member fails to make a Capital Contribution required under
Section 3.3(b) by the date such Capital Contribution is due and such failure
continues for ten (10) Business Days after written notice from the Member which
has not failed to make its Capital Contribution (any such failing Member shall
be a “Capital Defaulting Member” and the amount of the failed Capital
Contribution shall be the “Capital Default Amount”), then the non-Capital
Defaulting Member shall have any one and only one of the following remedies:

 

(a)                                 to advance or to allow, for REIT compliance
or other purposes, one of its Affiliates to advance, to the Company on behalf
of, and as a loan to, the Capital Defaulting Member, an amount equal to the
Capital Default Amount (each such loan, a “Capital Default Loan”).  The Capital
Account of the Capital Defaulting Member shall be credited with the amount of
such Capital Default Loan, which shall be deemed to be a Capital Contribution
made by the Capital Defaulting Member, and such amount shall constitute a debt
owed by the Capital Defaulting Member to the non-Capital Defaulting Member (or,
if applicable, its Affiliate).  Any Capital Default Loan shall bear interest at
a rate equal to fifteen (15%) per annum and shall be payable from any
distributions due to the Capital Defaulting Member hereunder, but shall in all
events be payable in full by the ninetieth (90th) day following the date such
Capital Default Loan was made.  Interest on a Capital Default Loan to the extent
unpaid shall accrue and compound monthly.  A Capital Default Loan shall be
prepayable at any time or from time to time without penalty.  While any Capital
Default Loan is outstanding, notwithstanding anything in this Agreement to the
contrary, all distributions to the Capital Defaulting Member hereunder shall be
applied first to payment of any interest due under any Capital Default Loan and
then to principal until all amounts due thereunder are paid in full.  All
payments made in repayment of any Capital Default Loan shall be applied first
toward payment of unpaid accrued interest and then (if any remains) toward
payment of principal.  If a Capital Default Loan is not paid on or prior to the
date such Capital Default Loan becomes due, the non-Capital Defaulting Member
may pursue all

 

19

--------------------------------------------------------------------------------


 

available rights and remedies against the Capital Defaulting Member and, if
applicable, pursuant to the Parent Guaranty, its Parent;

 

(b)                                 to revoke the Funding Notice for both
Members (if there has been a Funding Notice for both Members with respect to the
applicable Capital Default Amount), whereupon any Capital Contributions paid by
the non-Capital Defaulting Member pursuant to such Funding Notice shall be
returned, in which event the Members may reconsider the needs of the Company for
additional Capital Contributions, and any Member may thereafter issue any
Funding Notice as permitted hereunder following such reconsideration; or

 

(c)                                  to make its required Capital Contribution
and, if applicable, pursue its rights under the Parent Guaranty delivered by the
Parent of the Capital Defaulting Member with respect to such Capital Default
Amount.

 

Unless the non-Capital Defaulting Member shall have elected to revoke the
Funding Notice for both Members pursuant to Section 3.4(b) (if applicable),
then, until either the Capital Default Loan made by the non-Capital Defaulting
Member shall have been repaid in full or the amounts due with respect to such
Capital Contribution have been funded by the Capital Defaulting Member or, if
applicable, its Parent pursuant to the Parent Guaranty, the Capital Defaulting
Member and the Management Committee Representatives appointed by it shall have
no voting or approval rights as a Member or as a Management Committee
Representative (other than voting or approval rights with respect to any action,
decision or transaction, to be taken, made or entered into with respect to the
Member Units, which will continue to be exercised solely by the Management
Committee Representatives appointed by the Member affiliated with the issuer of
the Member Units pursuant to Section 4.1(e)(ii) except as provided in
Section 4.3(i)), but the other Member shall continue to act in good faith in the
interest of the Company and shall not unilaterally take any action that is
inconsistent with the business purposes of the Company.  Such voting and
approval rights shall be restored in the event that the Capital Defaulting
Member (or, if applicable, its Parent, pursuant to its Parent Guaranty) repays
the Capital Default Loan in accordance with the terms of this Agreement, but the
Capital Defaulting Member and the Management Committee Representatives appointed
by it shall be bound by all decisions that were made with respect to the Company
without its or their approval while the Capital Default Loan was outstanding. 
Notwithstanding the foregoing, under no circumstances shall the non-Capital
Defaulting Member or the Management Committee Representatives appointed by it
have any authority, without the written consent of the Capital Defaulting Member
or, as applicable, the Management Committee Representatives appointed by it, to
cause the Company to incur on behalf of the Company any indebtedness which
includes any recourse obligations of any Member, to engage in any transaction
with any Affiliate of the non-Capital Defaulting Member, or to amend this
Agreement, nor shall the Capital Defaulting Member forfeit any of its rights to
receive distributions, to receive reports or obtain information as a result of
the making of any Capital Default Loan.

 

Section 3.5                                                           Parent
Guaranty.

 

Concurrently with the execution and delivery of this Agreement, ERP has
delivered its Parent Guaranty to AVB Member.  No creditor or third party shall
have rights to enforce any obligations under any Parent Guaranty.

 

20

--------------------------------------------------------------------------------


 

Section 3.6                                                           Members as
Creditors.

 

With the Approval of the Members and subject to any other applicable terms in
this Agreement, any Member may lend money to and transact other business with
the Company as a creditor and, subject to applicable law, any Member has the
same rights and obligations with respect thereto as a person who is not a
Member.

 

Section 3.7                                                           No Right
of Withdrawal or Resignation.

 

No Member shall have the right to withdraw or resign from the Company except
with the Approval of the Members, and then only upon such terms and conditions
as may be specifically agreed upon between the Members.  Notwithstanding any
other provision of this Agreement, unless otherwise Approved by the Members, the
withdrawing or resigning Member shall not be entitled to any return or repayment
of its Capital Contribution or other distribution or transfer in the event of
withdrawal or resignation.  The foregoing provisions are exclusive and no Member
shall be entitled to claim any distribution or transfer upon withdrawal or
resignation under Section 18-604 of the Act or otherwise.

 

Section 3.8                                                           Limited
Liability.

 

Except as expressly set forth in this Agreement or required by law, no Member
shall (a) be personally liable for any Indebtedness or other liability or
obligation of the Company, whether that Indebtedness, liability or obligation
arises in contract, tort, or otherwise, solely by reason of being a Member of
the Company, or (b) have any obligation to restore any deficit or negative
balance in the Capital Account of such Member.

 

Section 3.9                                                           No Third
Party Rights.

 

Any obligations or rights of the Company or the Members to make or require any
Capital Contribution under this Article III shall not result in the grant of any
rights or confer any benefits upon any Person who is not a Member.

 

ARTICLE IV
MANAGEMENT AND CONTROL OF THE COMPANY

 

Section 4.1                                                           Management
Committee

 

(a)                                 Composition.  The Company shall have a
Management Committee (the “Management Committee”) which shall be composed of
four (4) individuals (each, a “Management Committee Representative”).  Two
(2) Management Committee Representatives shall be Persons appointed by AVB
Member (the “AVB Representatives”) and two Management Committee Representatives
shall be Persons appointed by ERP Member (the “ERP Representatives”).  As of the
date hereof, the initial AVB Representatives are Kevin O’Shea and Matthew
Birenbaum, and the initial ERP Representatives are Mark Parrell and Bruce
Strohm.

 

(b)                                 Vacancies; Removal.  Each Management
Committee Representative shall hold office at the discretion of the Member
appointing such Management Committee Representative.  Any AVB Representative may
be removed and replaced, with or without cause and for any reason at any time,
by (and only by) AVB Member.  Any ERP Representative may be removed

 

21

--------------------------------------------------------------------------------


 

and replaced, with or without cause and for any reason at any time, by (and only
by) ERP Manager.  A Management Committee Representative may also resign of its
own volition at any time, by written notice to the Members.  In the event of any
vacancy in the office of a Management Committee Representative, such vacancy
shall be filled, by written notice to the Members, by an individual designated
by (i) AVB Member if such vacancy relates to an AVB Representative, and (ii) ERP
Member if such vacancy relates to an ERP Representative.

 

(c)                                  Meetings.

 

(i)                                     Meetings of the Management Committee
shall be held once per fiscal year of the Company on such dates and at such
places and times as may be Approved by the Members.  The agenda items for each
annual meeting shall include a review of the Company’s business and the other
activities of the Company.

 

(ii)                                  With the Approval of the Members,
Management Committee meetings may be held more frequently than annually, and,
notwithstanding the foregoing, a special meeting may be called by any Management
Committee Representative by written notice delivered at least 3 business days in
advance and stating the purpose of the meeting.

 

(iii)                               Management Committee Representatives may
vote in person or by proxy; such proxy may be granted in writing, by electronic
transmission (as defined in the Act), or as otherwise permitted by applicable
law.

 

(iv)                              At the election of either Member, Management
Committee meetings may be held by telephone conference or other communications
equipment by means of which all participating Management Committee
Representatives can simultaneously hear each other during the meeting.

 

(v)                                 Any action required or permitted to be taken
by the Management Committee may be taken without a meeting, if a consent to such
action is delivered in writing or via electronic transmission (as defined in the
Act) by the requisite number of the Management Committee Representatives.  Such
written consent or a record of such electronic transmission shall be filed with
the records of the Management Committee.

 

(d)                                 Attendance at Management Committee
Meetings.  Subject to Section 3.4, no action may be taken at a meeting of the
Management Committee unless at least one Management Committee Representative
appointed by each Member is present in person or as otherwise permitted in
Section 4.1(c).  Notwithstanding the foregoing, during any period when a Member
shall be a Capital Defaulting Member, action may be taken at a meeting of the
Management Committee without regard to the attendance at such meeting of the
Management Committee Representatives appointed by such Capital Defaulting
Member, but only with respect to matters as to which its Management Committee
Representatives have no voting rights as more fully provided in Section 3.4, and
only if at least five (5) Business Days’ notice of the meeting shall have been
provided to the Capital Defaulting Member and an opportunity to be present at
such meeting (in person or via telephone) shall have been provided to such
Capital Defaulting Member.

 

22

--------------------------------------------------------------------------------


 

(e)                                  Voting Rights; Required Votes.  Except as
provided below, and subject to Section 3.4, each Management Committee
Representative shall be entitled to cast one vote with respect to any matter
requiring Approval of the Management Committee.  Any action, decision or
transaction considered by the Management Committee at a meeting thereof must be
Approved by the Management Committee in order to be authorized; provided that
(i) any action to be considered by the Management Committee involving any
contract or agreement between the Company or any of its Subsidiaries (which, for
the avoidance of doubt, does not include AVB DownREIT, the ERP DownREITs or
their respective Subsidiaries) and a Contracting Member shall not be effective
or authorized unless it is unanimously approved by the Management Committee
Representatives appointed by the Non-Contracting Member (which approval shall
constitute “Approval by the Management Committee” for all purposes hereof) and
the Management Committee Representatives appointed by the Contracting Member
shall have no right to vote or approve of any such action and (ii) except for
the decisions or actions set forth in Section 4.3(i), with respect to any
action, decision or transaction to be taken, made or entered into with respect
to any Member Units, including voting any Member Units, whether directly by the
Subsidiary Entity holding such Member Units or indirectly through voting by the
Company of its equity interest in such Subsidiary Entity, only Management
Committee Representatives appointed by the Member affiliated with the issuer of
the Member Units shall have the right to vote on or approve of any such action,
decision or transaction (which approval shall constitute “Approval by the
Management Committee” for all purposes hereof).  Notwithstanding anything to the
contrary contained herein, if only one of the Management Committee
Representatives appointed by a Member is present in person, via other means
permitted pursuant to Section 4.1(c) or by proxy at a meeting of the Management
Committee, the votes cast by such Management Committee Representative shall
count as two (2) votes and shall be deemed to consist of the entire voting power
of both Management Committee Representatives appointed by such Member.

 

(f)                                   Approval by Members in Lieu of the
Management Committee.  At any time, the Members may consider and Approve or
disapprove any action, decision or transaction that this Agreement contemplates
will be considered, Approved or disapproved by the Management Committee.  In the
event of any conflict or inconsistency between any action, decision or
transaction that has been Approved by the Members and any action, decision or
transaction that has been Approved by the Management Committee, the action,
decision or transaction Approved by the Members shall govern and control, and
shall not be overridden or superseded by an action, decision or transaction
Approved by the Management Committee unless such action, decision or transaction
is also Approved by the Members.

 

Section 4.2                                                          
Administrative Manager.

 

(a)                                 As expressly provided in this Agreement, or
at any time and from time to time hereafter with the Approval of the Members or
the Approval of the Management Committee, a Member shall be designated as
administrative member of the Company (in such capacity, the “Administrative
Manager”).  The Administrative Manager is intended to be a “manager” as defined
in the Act having the specific authority expressly described herein or in the
applicable Approval of the Members or Approval of the Management Committee.

 

23

--------------------------------------------------------------------------------


 

(b)                                 The Members hereby designate ERP Member to
be the Administrative Manager with the responsibility for general administrative
oversight and management of the Company.  The Administrative Manager shall have
authority to manage the day-to-day general business and administrative affairs
of the Company, including the opening and maintenance of bank accounts, the
handling of funds, the maintenance of the Company’s books and records, the
preparation and distribution of quarterly and annual reports, the preparation
and distribution of tax returns, the procurement of insurance policies
consistent with this Agreement, serving as manager, authorized signatory or
agent of the Company with respect to the execution of documents or consummation
of transactions, or otherwise with respect to specific assets or obligations of
the Company, and the other specific authorities provided for in this Agreement,
together with the authority, rights and powers in connection with the general
and administrative management of the Company’s business to do any and all other
acts and things necessary, proper, appropriate, advisable, incidental or
convenient to effectuate the purposes of this Agreement, but all subject to the
limitations, restrictions, conditions and requirements set forth in this
Agreement.

 

(c)                                  The Member appointed as the Administrative
Manager shall serve at the discretion of the Members, and such Member may be
removed as the Administrative Manager upon the Approval of the Members (if such
Member was appointed with the Approval of the Members or the Approval of the
Management Committee) or removed upon the Approval of the Management Committee
(if such Member was appointed with the Approval of the Management Committee).

 

(d)                                 Without limiting the Administrative
Manager’s express obligations under this Agreement, the Members hereby agree
that the Administrative Manager shall not have any fiduciary duty to the Company
or the Members, any such requirement of fiduciary duty being forever and
unconditionally waived by the Members to the extent permitted by the Act. 
Notwithstanding anything to the contrary in this Agreement, in addition to the
express limitations set forth in this Agreement with respect to the duties and
obligations of the Administrative Manager, Administrative Manager shall not be
in default of its duties and obligations under this Agreement in the event that
(i) such Administrative Manager is unable to cause the Company or a Member to
take any action because the action to be taken constitutes a Major Decision and
such Major Decision is not then Approved by the Members or Approved by the
Management Committee, or (ii) such Administrative Manager is unable to cause the
Company or a Member to take any action due to a lack of available Company funds.

 

(e)                                  Officers.  From time to time, the
Management Committee may appoint officers of the Company or its Subsidiaries
with such designations, responsibilities, and authority as the Management
Committee deems appropriate or advisable.

 

Section 4.3                                                           Major
Decisions.

 

Notwithstanding any other provision of this Agreement to the contrary, no Member
or Administrative Manager shall take or cause any of the following actions, make
any of the following decisions or enter into any of the following transactions
(each a “Major Decision”), whether by or on behalf of the Company directly, or
by or on behalf of any of the Subsidiary Entities, without first obtaining the
Approval of the Management Committee (or, pursuant to Section 4.1(f), the
Approval of the Members) (it being understood that such Approval may be

 

24

--------------------------------------------------------------------------------


 

obtained through the approvals that are granted for an Annual Budget and that a
Member’s or the Management Committee’s approval of any such Annual Budget shall
be deemed to include the approval of all matters identified therein and of the
implementation thereof by the Administrative Manager in good faith and in the
ordinary course of business) or take any other action which contravenes the
conditions or limitations that expressly apply to any Approval by the Members or
Approval by the Management Committee pursuant to the terms of this Agreement:

 

(a)                                 Amend Organizational Documents.  (x) Amend
or otherwise change any material provision of any organizational document of any
Subsidiary Entity or (y) cause or permit the amendment or other change to any
organizational document of an Entity issuing the Member Units that could
reasonably be expected to effect the ability of Equity Residential or AVB to
qualify as a REIT under the Code, to materially and adversely affect the
accounting treatment of ownership of Common Shares by a Member or the treatment
of transfers of Restricted Properties or interests therein to the Entities
issuing Member Units as tax deferred contributions under Section 721 of the
Code.

 

(b)                                 Enter into New Partnership.  Enter into or
establish any partnership, joint venture or similar arrangement (including,
without limitation, funds or other investment vehicles) with a third party.

 

(c)                                  Elections or Changes to Governing Boards of
Subsidiary Entities.  Elect members to, or voluntarily permit any changes to,
any board, management committee or similar governing board of any Subsidiary
Entity; provided, however, that the Management Committee and the Members will
use all commercially reasonably efforts to cause the membership of any such
governing board to consist of as nearly equal a number as practicable of
designees by the AVB Member and designees by the ERP Member.

 

(d)                                 Acquisition of Assets; Formation of New
Subsidiary Entities.  Invest in, purchase or otherwise acquire (whether by
merger, consolidation or acquisition of equity interests or assets, or any other
business combination, and whether directly or indirectly) any assets, including
equity interests in any entity, or an interest therein, other than the Archstone
Legacy Assets and the Member Units, or form any new Subsidiary Entity.

 

(e)                                  Sales and Dispositions.  Cause any sale,
transfer, assignment, conveyance, exchange or other disposition of any assets of
the Company or any Subsidiary Entity, including any of the Archstone Legacy
Assets or any Member Units other than redemptions of Member Units in compliance
with Section 10.4.

 

(f)                                   Annual Budget; Expenditures in Excess of
Budget.  Approve an Annual Budget or any modification to an Annual Budget or
expend (or commit to expend) on an aggregate basis amounts in excess of 110% of
the total budgeted amount in any such Annual Budget.

 

(g)                                  Archstone Preferred Units.  Make any
decision or take any action involving the redemption, purchase, re-purchase,
cancellation or exchange of, or the declaration, setting aside or payment of a
dividend or distribution with respect to, the Archstone Preferred Units; .

 

25

--------------------------------------------------------------------------------


 

(h)                                 Series I Preferred Shares.  Make any
decision or take any action involving the redemption, purchase, re-purchase,
cancellation or exchange of, or the declaration, setting aside or payment of a
dividend or distribution with respect to, the Series I Preferred Shares.

 

(i)                                     Member Units.  Make any decision or take
any action relating to the redemption or other disposition of any Member Units
(or action having a comparable effect on Holdings’ direct or indirect interest
in the ERP DownREITs or AVB DownREIT), whether directly by the Subsidiary Entity
holding such Member Units or indirectly through voting by the Company of its
equity interest in such Subsidiary Entity, other than any distribution of Member
Units to the applicable Member upon liquidation of the Company in accordance
with this Agreement or distributions in redemption in accordance with
Section 10.4.

 

(j)                                    Additional Capital Contributions.  Issue
a Funding Notice unless the funds requested in such Funding Notice are for an
expense that is specified in Section 3.3(b)(i) or that has been Approved by the
Members or Approved by the Management Committee in an Annual Budget.

 

(k)                                 Waiver of Requirement to make Additional
Capital Contributions.  Waive any requirements of any Member to make Additional
Capital Contributions required to be made pursuant to a Funding Notice.

 

(l)                                     Transactions with Members, Affiliates. 
Enter into or consummate any transaction or arrangement between the Company or
any Subsidiary Entity, on the one hand, and any Member or any Affiliate of any
Member, on the other hand.

 

(m)                             Indebtedness.  Cause the Company or any
Subsidiary Entity to incur, assume, prepay, purchase, amend, extend, renew,
refinance, recast, compromise or otherwise deal with any Indebtedness (other
than payables incurred in the ordinary course of business in accordance with an
Approved Annual Budget).

 

(n)                                 Liens.  Mortgage, pledge, hypothecate or
subject to any type of lien (other than inchoate liens for contractors and
subcontractors, real estate taxes and utility charges established by applicable
law) any of the assets of the Company or any Subsidiary Entity, or amend, extend
or renew any of the agreements entered into in connection with the foregoing.

 

(o)                                 Accountants.  Engage, remove or appoint any
accountants for the Company or any Subsidiary Entity (other than the
Accountants).

 

(p)                                 Change Accounting Principles or Policies. 
Except as required by changes in law or changes in generally accepted accounting
principles, change any financial accounting principles or policies in any
material respect.

 

(q)                                 Material Liabilities.  Take any action that
is not contemplated in the Annual Budget that would reasonably be anticipated to
create a material liability, obligation, cost or expense for the Company or any
Subsidiary Entity in an amount that is reasonably anticipated to exceed
$250,000.

 

26

--------------------------------------------------------------------------------


 

(r)                                    Material Contracts.  Except as set forth
in Section 4.5, enter into, renew, modify or terminate or cause the Company or
any Subsidiary Entity to enter into, renew, modify or terminate any contract
(i) involving aggregate annual payments in an amount in excess of (A) $50,000
with respect to any single contract or (B) 110% of the line item in the Annual
Budget which governs the subject matter of such contract, with respect to all
such contracts in the aggregate during the period covered by such Annual Budget,
or (ii) for a term of greater than one year, or (iii) which is not terminable by
the Company or Subsidiary Entity without cause or penalty on sixty (60) days’ or
less prior written notice.

 

(s)                                   Employees.  Hire any employee of the
Company or any Subsidiary Entity or establish, adopt, enter into or amend any
collective bargaining (or similar), bonus, profit-sharing, thrift, compensation,
stock option, restricted stock, stock unit, dividend equivalent, pension,
retirement, deferred compensation, employment, loan, retention, consulting,
indemnification, termination, severance or other similar plan, agreement, trust,
fund, policy or arrangement with any independent contractor of the Company.

 

(t)                                    Legal Proceedings.  Commence any material
legal or arbitration proceeding on behalf of the Company or any Subsidiary
Entity; confess a material judgment against the Company or any Subsidiary
Entity; settle any material claim asserted against the Company or any Subsidiary
Entity in any legal or arbitration proceeding.

 

(u)                                 Indemnification Claims.  Except as provided
in the Buyers Agreement, make any decision or take any action involving
indemnification claims against Seller pursuant to the Purchase Agreement or any
documents related to, or executed in connection with, the Purchase Agreement.

 

(v)                                 Bankruptcy.  Cause any of the following to
occur with respect to the Company or any Subsidiary Entity:  (i) making an
assignment for the benefit of creditors, (ii) filing a voluntary petition in
bankruptcy, (iii) filing a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (iv) filing an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (v) filing a petition
seeking, consenting to or acquiescing in the appointment of a trustee, receiver
or liquidator, whether for itself or for all or any substantial part of its
properties, or (vi) taking any action in furtherance of the foregoing.

 

(w)                               Reorganization.  Cause the formation of any
Subsidiary Entity or any Affiliate of the Company, or merge the Company or any
Subsidiary Entity into any other Person, or convert the form of such Entity into
a different form of Entity or otherwise enter into any similar entity
reorganization.

 

(x)                                 Dissolution of the Company; In-Kind
Distributions.  Except in accordance with Section 9.1, cause the dissolution and
winding-up of the Company or any Subsidiary Entity, except for the dissolution
and liquidation of a Subsidiary Entity following the approved sale of all of the
assets owned by such Subsidiary Entity, or make any in-kind distribution of the
assets of the Company or any Subsidiary Entity, except as provided in
Section 5.3 or 9.2 or 10.4.

 

27

--------------------------------------------------------------------------------


 

(y)                                 Insurance.  Determine, modify or waive the
requirements of the Company’s insurance program, including insurers, coverage
and policy amounts.

 

(z)                                  Tax Elections.  Make, rescind or revoke any
material tax election (whether or not such election is filed with a tax return)
or change a material method of tax accounting, amend any material tax return,
agree to waive or extend any period of adjustment, assessment or collection of
material taxes, or settle or compromise any material federal, state, local or
foreign income tax liability, audit, claim or assessment, or enter into any
material closing agreement related to taxes, or surrender any right to claim any
material tax refund unless in each case such action is required by applicable
law.

 

(aa)                          Prohibited Tax Shelter Transactions.  Use any
assets of the Company or any Subsidiary Entity in a “prohibited tax shelter
transaction” within the meaning of Section 4965(e)(1) of the Code.

 

(bb)                          Reserves.  Except for reserves that are expressly
provided for in the Annual Budget, establish reserves for future working capital
or other capital needs or for any other purpose of the Company or any Subsidiary
Entity.

 

(cc)                            Designation of Administrative Manager.  Appoint
or remove a Member as the Administrative Manager or appoint or remove any Person
as a member, manager or officer of any Subsidiary Entity.

 

(dd)                          Other Major Decisions.  Approve any action,
decision or transaction for which the Approval of the Members or Approval of the
Management Committee is required pursuant to any other provision of this
Agreement.

 

Notwithstanding the provisions of this Section 4.3, the final documents for any
material action, decision or transaction that would, but for its inclusion in an
Annual Budget, be a “Major Decision” hereunder shall be subject to Approval of
the Management Committee, which Approval shall not be unreasonably withheld,
conditioned or delayed if the proposed action, decision or transaction is
consistent with the Annual Budget for the applicable asset or liability in all
material respects.  It is understood and agreed that any Member or
Administrative Manager may initiate a request to the Management Committee for
consideration of a proposed Major Decision.

 

Section 4.4                                                           Budgets
and Business Plans.

 

(a)                                 On or before October 15th of each year
during the term hereof, the Administrative Manager shall prepare and submit to
the Members for Approval of the Members a proposed Annual Budget for the next
calendar year.

 

(b)                                 At a Management Committee meeting following
the completion of each Fiscal Year (to be called by the Administrative Manager
for a date during the first quarter of the next Fiscal Year), the agenda items
shall include approval of the proposed Annual Budget for the ensuing year.  If
the Management Committee does not approve the proposed Annual Budget for any
year, then, until an Annual Budget for such year is Approved by the Management
Committee, the prior year’s Annual Budget shall be utilized with adjustments
thereto to reflect

 

28

--------------------------------------------------------------------------------


 

(i) any increases in particular line items that have been Approved by the
Management Committee, (ii) as to other items, adjustments to reflect increases
in the cost of living and increases in the cost of non-discretionary items (such
as debt service payments, insurance premiums (for coverages required pursuant to
this Agreement) or costs required to be incurred pursuant to the requirements of
contracts to which the Company or any Subsidiary Entity is a party or to which
the Company or any Subsidiary Entity is otherwise bound), and (iii) increases
resulting from emergencies or force majeure events.

 

Section 4.5                                                           Reserves —
General.

 

The Company shall maintain, and shall cause the Subsidiary Entities to maintain,
such reserves as are Approved by the Members or Approved by the Management
Committee or set forth or contemplated in the Annual Budget.  In the Annual
Budget, the Members may provide for the retention of sufficient amounts of cash
on hand in the accounts of the Company and the Subsidiary Entities to pay
reasonably anticipated costs and expenses of the Company and the Subsidiary
Entities to the extent mutually agreed.

 

Section 4.6                                                           Contracts
With Contracting Members.

 

(a)                                 Except as expressly approved in this
Agreement, in an Annual Budget or otherwise Approved by the Members or Approved
by the Management Committee, neither any Member nor the Administrative Manager
shall cause or permit the Company or any Subsidiary Entity to engage or pay any
compensation to a Member or any Affiliate of a Member for the provision of
services to the Company or any Subsidiary Entity.

 

(b)                                 Notwithstanding any provision herein to the
contrary, in its sole discretion, the Non-Contracting Member, acting on behalf
of the Company or any Subsidiary Entity, may terminate (or otherwise exercise
the rights and remedies of the Company or a Subsidiary Entity under) any
agreements with any Contracting Member or any Affiliate of the Contracting
Member pursuant to the terms of any such agreement (after it complies with the
requirements set forth in the immediately following paragraph), provided that
the Non-Contracting Member may not so act on behalf of the Company or any
Subsidiary Entity to terminate any such agreement pursuant to any “without
cause” termination right.  No decision under any such agreement that would
constitute a “Major Decision” under this Agreement may be made on behalf of the
Company or any Subsidiary Entity without the Approval of the Members or Approval
of the Management Committee.

 

(c)                                  Notwithstanding the provisions of
Section 4.6(b), if the Non-Contracting Member reasonably believes that the
Contracting Member or any Affiliate of the Contracting Member is not fulfilling
its obligations under any agreement, the Non-Contracting Member shall, before
exercising any termination right or other right or remedy thereunder, (i) obtain
any and all necessary consents and approvals, and (ii) provide the Contracting
Member (or Affiliate) with written notice thereof, which shall have 30 days from
its receipt of the notice to remedy the situation to the Non-Contracting
Member’s reasonable satisfaction; provided, that if such situation is reasonably
susceptible of cure, but a period longer than 30 days is reasonably required to
complete the cure, then such Contracting Member (or Affiliate) shall have an
additional period to remedy the situation so long as such Contracting Member (or
Affiliate) promptly commences to remedy the situation and diligently prosecutes
the same to completion,

 

29

--------------------------------------------------------------------------------


 

but such additional period shall not  exceed an additional 60 days.  If the
Non-Contracting Member is not reasonably satisfied that the situation has been
remedied within such period, the Non-Contracting Member shall have the right to
terminate the applicable agreement pursuant to the terms thereof, and replace
such Contracting Member (or Affiliate) with an Entity selected by the
Contracting Member from a list provided by the Non-Contracting Member provided
that the list includes the names of at least three (3) Persons unaffiliated with
the Non-Contracting Member, all of whom have at least ten (10) years’ experience
in performing the management or other services that were provided under the
applicable terminated agreement.

 

Section 4.7                                                           Limited
Liability of Management Committee Representatives and Administrative Manager.

 

Except as expressly set forth in this Agreement or as required by law, no
Management Committee Representative or Administrative Manager shall be
personally liable for any debt, obligation or liability of the Company whether
that liability or obligation arises in contract, tort, or otherwise, solely by
reason of being a Management Committee Representative or Administrative Manager
of the Company.

 

Section 4.8                                                           Standard
of Care of Management Committee Representatives and Administrative Manager.

 

Each Management Committee Representative and the Administrative Manager shall
perform the respective duties as Management Committee Representative and
Administrative Manager in good faith and in the ordinary course of business,
consistent with the terms of this Agreement, subject, in the case of Management
Committee Representatives, to the terms of Section 1.9, and subject, in the case
of both Management Committee Representatives and the Administrative Manager, to
the terms of Section 7.4.  Management Committee Representatives and the
Administrative Manager do not, in any manner, guarantee the return of the
Members’ Capital Contributions or a profit for the Members from the operations
of the Company.  Management Committee Representatives and the Administrative
Manager shall not be liable to the Company or to any Member for any loss or
damage sustained by the Company or any Member, unless the loss or damage shall
have been the result of fraud, gross negligence, willful misconduct, a willful,
knowing or intentional breach of this Agreement, or the result of any act or
omission performed or omitted by it not in good faith.

 

Section 4.9                                                          
Transactions between the Company and an Interested Management Committee
Representative.

 

Notwithstanding that it may constitute a conflict of interest, a Management
Committee Representative that is not a Member or Affiliate of a Member may
directly or indirectly engage in any transaction (including without limitation
the purchase, sale, lease, or exchange of any property, or the lending of funds,
or the rendering of any service, or the establishment of any salary, other
compensation, or other terms of employment) with the Company; provided however
that in each case (a) such transaction is not expressly prohibited by this
Agreement, (b) the terms and conditions of such transaction on an overall basis
are fair and reasonable to the Company, and (c) the transaction has been
Approved by the Members after disclosure of all material facts relating to the
conflict or potential conflict.

 

30

--------------------------------------------------------------------------------


 

Section 4.10                                                    Bank Accounts.

 

The Administrative Manager may from time to time open bank accounts in the name
of the Company (which shall be segregated from, and not commingled with the
funds of any Person other than a Subsidiary Entity), and representatives of the
Administrative Manager shall be the sole signatories thereon.

 

Section 4.11                                                    Reimbursement of
Expenses; Compensation.

 

(a)                                 The Management Committee Representatives and
the Administrative Manager shall be entitled to reimbursement from the Company
of all third-party out-of-pocket expenses of the Company reasonably incurred and
paid by such Management Committee Representative or Administrative Manager on
behalf of the Company.

 

(b)                                 Except as specifically provided in this
Section 4.11, Members, Management Committee Representatives and the
Administrative Manager shall not otherwise be entitled to compensation.

 

Section 4.12                                                    Reliance by
Third Parties.

 

Any Person dealing with the Company or any Subsidiary Entity may rely upon a
certificate signed by any Member or the Administrative Manager as to:

 

(i)                                     the identity of the Members or the
Administrative Manager;

 

(ii)                                  the existence or non-existence of any fact
or facts that constitute a condition precedent to acts by the Company or any
Subsidiary Entity or that are in any other manner germane to the affairs of the
Company or any Subsidiary Entity;

 

(iii)                               the Persons, if any, that are authorized to
execute and deliver any instrument or document of, or on behalf of, the Company
or any Subsidiary Entity; or

 

(iv)                              any act or failure to act by the Company or
any Subsidiary Entity, or any other matter whatsoever, involving the Company or
any Subsidiary Entity.

 

Section 4.13                                                    Member Unit
Voting Rights.

 

Each Member shall be entitled to exercise all voting rights with respect to the
Member Units issued by its Affiliate (other than any voting rights with respect
to an action that would result in the redemption or other disposition of such
Member Units, the voting rights with respect to which action shall require
Approval as a Major Decision).

 

ARTICLE V
TAXES, ALLOCATIONS AND DISTRIBUTIONS

 

Section 5.1                                                          
Allocations and Tax Provisions.

 

Notwithstanding any contrary provision of this Agreement, rules governing
allocations of income, gains, losses and deductions, certain tax matters and
related items are set forth in Schedule B attached hereto and made a part
hereof.

 

31

--------------------------------------------------------------------------------


 

Section 5.2                                                          
Non-Liquidating Distributions.

 

Subject to Section 5.5, non-liquidating distributions of Distributable Cash
shall be made no less frequently than once each fiscal quarter to the Members
based on the source of the applicable funds as follows:

 

(i)                               An amount equal to the aggregate Undistributed
Unit Receipts as of the date with respect to which the Distributable Cash shall
have been determined attributable to the ERP Units shall be distributed to the
ERP Member and an amount equal to the aggregate Undistributed Unit Receipts as
of the date with respect to which the Distributable Cash shall have been
determined attributable to the AVB Units shall be distributed to the AVB Member;
provided that, if the aggregate amount of Distributable Cash as of the date of
the applicable distribution is less than the aggregate amount of Undistributed
Unit Receipts as of such date, then all of the Distributable Cash as of such
date will be distributed to the Members in proportion to the respective
percentages of the aggregate Undistributed Unit Receipts attributable to the ERP
Units or the AVB Units, as the case may be.

 

(ii)                            If and to the extent that Unit Receipts consist
of property other than cash distributed with respect to AVB Units or ERP Units,
then a distribution shall be made, as promptly as practicable after receipt
thereof, to the ERP Member in the form of the property distributed with respect
to the ERP Units or to the AVB Member in the form of the property distributed
with respect to the AVB Units, as the case may be, and shall be valued, for
purposes of determining the amount of Distributable Cash and Undistributed Unit
Receipts, at the fair market value of such property as determined by agreement
between the Members.

 

(iii)                         Any Distributable Cash remaining after the
distributions made pursuant to paragraph (i) of this Section 5.2 on any date
shall be distributed to the Members equitably, after taking into account the
source of the revenue and the relative Capital Contributions of the Members.

 

Section 5.3                                                          
Distributions in Liquidation.

 

(a)                                 All distributions in liquidation of the
Company shall be made in compliance with the applicable provisions of the Act
and otherwise pursuant to this Agreement.  After appropriate payments have been
made to the Company’s creditors and holders of preferred securities, (i) any AVB
Units held by a Subsidiary Entity upon liquidation of such Subsidiary Entity
shall be distributed in kind, through one or more transfers, to the Company and
the Company shall distribute such AVB Units to AVB Member and (ii) any ERP Units
held by a Subsidiary Entity upon liquidation of such Subsidiary Entity shall be
distributed in kind, through one or more transfers, to the Company and the
Company shall distribute such ERP Units to ERP Member.  No distribution of AVB
Units or ERP Units pursuant to this Section 5.3 shall be considered, for
purposes of Section 5.2(i), to be a distribution of Undistributed Unit
Receipts.  All Distributable Cash of the Company, upon liquidation, shall be
distributed in accordance with the priorities set forth in Section 5.2, subject
to the provisions of Section 5.3(b).

 

32

--------------------------------------------------------------------------------


 

(b)                                 In the event that, the amount of
Distributable Cash available to be distributed in liquidation of the Company is
less than the amount of Undistributed Unit Receipts at such time, the Members
shall make Capital Contributions (x) first, in the amount necessary to fulfill
any previously unsatisfied Capital Contribution call with respect to such Member
and (y) second, in their respective Proportionate Shares in an aggregate amount
sufficient to cause the amount of Distributable Cash to equal the amount of
Undistributed Unit Receipts.

 

(c)                                  Subject to the provisions of Sections
5.3(b) and 9.2, the Members shall have no obligation to restore a deficit
Capital Account balance at any time.

 

Section 5.4                                                          
Withholding.

 

(a)                                 General.  Each Member shall, to the fullest
extent permitted by applicable law, indemnify and hold harmless the Company and
each Covered Person who is or who is deemed to be the responsible withholding
agent for U.S. federal, state or local or non-U.S. income tax purposes against
all claims, liabilities and expenses of whatever nature relating to the
Company’s or such Covered Person’s obligation to withhold and to pay over, or
otherwise pay, any withholding or other taxes payable by the Company with
respect to such Member or as a result of such Member’s participation in the
Company.

 

(b)                                 Authority to Withhold; Treatment of Withheld
Tax.  Notwithstanding any other provision of this Agreement, each Member hereby
authorizes the Company to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable or required to be deducted by the Company or
any of its Affiliates (pursuant to the Code or any provision of U.S. federal,
state or local or non-U.S. tax law) with respect to such Member or as a result
of such Member’s participation in the Company (including as a result of a
distribution in kind to such Member).  If and to the extent that the Company
shall be required to withhold or pay any such withholding or other taxes, such
Member shall be deemed for all purposes of this Agreement to have received from
the Company as of the time that such withholding or other tax is withheld or
paid, whichever is earlier, a distribution of Distributable Cash in the amount
thereof, pursuant to the applicable clause of Section 5.2 or 5.3, to the extent
that such Member would have received a cash distribution, pursuant to the
applicable clause of Section 5.2 or 5.3, but for such withholding. To the extent
that such withholding or payment exceeds the cash distribution that such Member
would have received but for such withholding, the Administrative Manager shall
notify such Member as to the amount of such excess and such Member shall make a
prompt payment to the Company of such amount by wire transfer, which payment
shall not constitute a Capital Contribution and, consequently, shall not
increase the Capital Account of such Member.

 

(c)                                  Withholding Tax Rate.  Any withholdings
referred to in this Section 5.4 shall be made at the maximum applicable
statutory rate under the applicable tax law unless the Administrative Manager
shall have received an opinion of counsel, or other evidence, reasonably
satisfactory to the Administrative Manager to the effect that a lower rate is
applicable or that no withholding or payment is required.

 

(d)                                 Withholding from Distributions to the
Company.  In the event that the Company or any Subsidiary Entity receives a
distribution or payment from or in respect of which tax has been withheld, the
Company shall be deemed to have received cash in an amount equal to the

 

33

--------------------------------------------------------------------------------


 

amount of such withheld tax, and amounts withheld shall be deemed to be
Distributable Cash that has been paid to the Member to whom such withholding is
attributable.  To the extent that such payment exceeds the cash distribution
that such Member would have received but for such withholding, the
Administrative Manager shall notify such Member as to the amount of such excess
and such Member shall make a prompt payment to the Company of such amount by
wire transfer, which payment shall not constitute a Capital Contribution and,
consequently, shall not increase the Capital Account of such Member.

 

Section 5.5                                                           Initial
Distributions in Connection with Restructuring.

 

The Members acknowledge that, immediately following the Company acquiring the
Holdings Preferred Interests from Archstone Enterprise LP, it is contemplated
that the Company will receive the assets set forth on Schedule E as
distributions from Holdings.  Notwithstanding anything in this Article V or
elsewhere in this Agreement to the contrary, the Company will distribute the
assets set forth on Schedule E to its Members in the manner indicated on such
Schedule E promptly following the Company’s receipt of such assets.

 

ARTICLE VI
ACCOUNTING, RECORDS AND REPORTING

 

Section 6.1                                                           Accounting
and Records.

 

The books and records of the Company shall be kept, and its financial position
and the results of its operations recorded, in accordance with generally
accepted accounting principles.  The books and records of the Company shall
reflect all Company transactions and shall be appropriate and adequate for the
Company’s business in accordance with the Act.  All books and records of the
Company shall be maintained at the Company’s principal executive offices.

 

Section 6.2                                                           Access to
Accounting and Other Records.

 

The following provisions of this Section 6.2 shall supersede and act in lieu of
the provisions of Section 18-305 of the Act:

 

(a)                                 Upon request of any Member, the Company
shall promptly deliver or cause to be delivered to the requesting Member, at the
expense of the Company, a copy of (i) a current list of the full name and last
known address of each Member and the Capital Contributions and Proportionate
Share held of record by each Member; (ii) a current list of the Management
Committee Representatives and the Administrative Manager; and (iii) the
Company’s federal, state and local income tax returns and reports, if any, for
each of its taxable years.

 

(b)                                 Each Member also has the right to inspect
and copy during normal business hours any of the Company’s books and records,
including (i) the Certificate of Formation of the Company, any amendments to the
Certificate of Formation, and executed copies of any powers of attorney granted
for the purpose of executing the Certificate of Formation; (ii) this Agreement
and any amendments to this Agreement; (iii) financial statements of the Company;
and (iv) the written minutes of any meeting of the Management Committee or the
Members and any written consents of the Management Committee or the Members for
actions taken without a meeting.

 

34

--------------------------------------------------------------------------------


 

(c)                                  Management Committee Representatives and
the Administrative Manager shall also have the right to inspect any and all
books and records of the Company for purposes reasonably related to their duties
as Management Committee Representatives or Administrative Manager.

 

Section 6.3                                                           Required
Reports.

 

The Administrative Manager shall furnish to each Member the following reports
prepared for and at the expense of the Company:

 

(a)                                 Annual Financial Reports.  Within one
hundred fifty (150) days after the end of each calendar year during the term of
this Agreement, the Administrative Manager shall cause to be prepared and
furnished to the Members, annual unaudited financial statements for such (full
or partial) calendar year accurately reflecting the financial condition of the
Company and each Subsidiary Entity.

 

(b)                                 Quarterly Reports; Other Information.  The
Administrative Manager shall, within sixty (60) days after the end of each
calendar quarter, cause to be prepared and furnished to the Members unaudited
balance sheets and profit and loss statements and unaudited cash flow statements
accurately reflecting the operating results of the Company and each Subsidiary
Entity, a comparison to the Annual Budget, and containing a narrative executive
summary, which shall include information with respect to the amounts of Unit
Receipts, Undistributed Unit Receipts and distributions to the Members.  In
addition, each Member is entitled to receive (x) all information reasonably
requested to permit such Member to complete deferred tax/FAS 109 calculations on
a quarterly basis, and (y) all information reasonably requested with respect to
the amounts of Unit Receipts, Undistributed Unit Receipts and distributions to
the Members.

 

(c)                                  Bank Accounts.  With respect to the bank
account or accounts maintained by the Administrative Manager in the name of the
Company, the Administrative Manager shall:

 

(i)            promptly following the receipt of any bank account statement,
send a copy of such bank account statement to the AVB Member;

 

(ii)           to the extent permitted and reasonably practicable, arrange to
have the applicable bank send such bank account statements directly to the AVB
Member; and

 

(iii)          promptly following request, provide to the AVB Member information
regarding deposits or withdrawals from any such bank accounts or any other
information related to such bank accounts as reasonably requested by the AVB
Member.

 

(d)                                 Costs and Expenses.  The costs and expenses
incurred by the Company or the Administrative Manager in establishing and
maintaining the books and records of the Company, as well as the annual audit of
the books and records of the Company and the Subsidiary Entities, and the costs
and expenses incurred in preparing and furnishing any and all such reports and
information shall be borne by the Company.

 

35

--------------------------------------------------------------------------------


 

Section 6.4                                                           Tax
Returns.

 

The Administrative Manager shall cause to be prepared by the Accountants all tax
returns required of the Company and each Subsidiary Entity.  Not later than
August 1 of each year, the Administrative Manager shall distribute or cause to
be distributed to the Members drafts of the proposed tax returns to be filed on
behalf of the Company or any Subsidiary Entity.  Following the distribution of
such draft tax returns, but prior to ten (10) Business Days prior to the due
date for the filing thereof (or such alternative date as may be Approved by the
Management Committee), any of the Members may provide comments and input to the
Administrative Manager, and such Member and the Administrative Manager shall
consult with the Accountants concerning the comments and input so provided, as
to the advisability of incorporating such comments and input into the tax
returns to be so filed.  Following the preparation of revised tax returns
reflecting such input and comments (to the extent deemed appropriate by the
Accountants), the Administrative Manager shall timely file or cause to be timely
filed all such tax returns required by the Company.  All decisions regarding or
affecting the reporting or characterization for tax purposes of any material
items of Company income, gain, loss or deduction or the allocation of
liabilities of the Company and its Subsidiaries for tax purposes shall require
the Approval of the Members (which approval shall not be unreasonably withheld).

 

Section 6.5                                                           Tax
Matters Partner.

 

The Administrative Manager is designated the Tax Matters Member of the Company
as provided in Section 6231(a)(7) of the Code and corresponding provisions of
applicable state law.  This designation is effective only for the purpose of
activities performed pursuant to the Code, corresponding provisions of
applicable state law and under this Agreement.  The Administrative Manager shall
inform the Members of all tax audits and other tax proceedings, promptly update
the Members of all material developments with respect thereto and provide copies
of all correspondence with and submissions to the tax authorities.  The
Administrative Manager shall not make any material decision or take any material
action as the Tax Matters Member that could adversely affect a Member or its
Parent or affiliate without the consent of such Member.  The Administrative
Manager, as the Tax Matters Member, shall permit the Members at their own
expense to participate in any tax audit or other proceeding which could affect
the taxes of the Company or income or loss allocable to or taxes payable by any
Member with respect to its interest in the Company.  The Administrative Manager
shall also perform its obligations with respect to tax matters under Schedule B.

 

ARTICLE VII
INDEMNIFICATION, INSURANCE AND EXCULPATION

 

Section 7.1                                                          
Indemnification.

 

(a)                                 To the fullest extent permitted by law, the
Company shall indemnify, hold harmless and defend ERP Member, AVB Member, each
Parent, each Affiliate of any Member, each Management Committee Representative,
the Administrative Manager, each Member’s, Affiliate’s or Parent’s agents,
officers, partners, members, employees, representatives, directors or
shareholders and each Subsidiary Entity’s officers, agents and employees (each,
a “Covered Person”) from and against any and all losses, claims, damages,
liabilities, whether joint or

 

36

--------------------------------------------------------------------------------


 

several, expenses (including legal fees and expenses), judgments, fines and
other amounts paid in settlement (collectively, “Indemnified Losses”), incurred
or suffered by such Covered Person, as a party or otherwise, in connection with
any threatened, pending or completed claim, demand, action, suit or proceeding,
whether civil, criminal, administrative or investigative, and whether formal or
informal, arising out of or in connection with the business or the operation of
the Company or any Subsidiary Entity, unless the Indemnified Losses were the
result of fraud, gross negligence, willful misconduct or a willful, knowing or
intentional breach of this Agreement by such Covered Person, or the result of
any act or omission performed or omitted by such Covered Person not in good
faith (in which case the Company shall have no indemnification obligation with
respect to such Indemnified Losses).

 

(b)                                 No Covered Person shall be liable to the
Company or to any Member for any loss or damage sustained by the Company or any
Member, unless the loss or damage shall have been the result of fraud, gross
negligence, willful misconduct or a willful, knowing or intentional breach of
this Agreement, or any breach of Section 11.8 of this Agreement, by such Covered
Person, or the result of any act or omission performed or omitted by such
Covered Person not in good faith.

 

(c)                                  To the fullest extent permitted by law,
unless it is determined that a Covered Person is not entitled to be indemnified
therefor pursuant to this Section 7.1, expenses incurred by such Covered Person
in defending any claim, demand, action, suit or proceeding subject to this
Section shall, from time to time, be advanced by the Company prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
the Company of an undertaking by or on behalf of the Covered Person to repay
such amount.

 

(d)                                 The indemnification provided by this
Section 7.1 shall be in addition to any other rights to which any Covered Person
may be entitled under this Agreement, any other agreement, as a matter of law or
otherwise, and shall inure to the benefit of the heirs, legal representatives,
successors, assigns and administrators of the Covered Person.

 

Section 7.2                                                          
Procedures; Survival.

 

(a)                                 If a Covered Person wishes to make a claim
under Section 7.1, the Covered Person should notify the Company in writing
within ten (10) days after receiving a written notice of the commencement of any
action that may result in a right to be indemnified under Section 7.1; provided
however that the failure to notify the Company shall not relieve the Company of
any liability for indemnification pursuant to Section 7.1 (except to the extent
that the failure to give notice will have been materially prejudicial to the
Company).

 

(b)                                 A Covered Person shall have the right to
employ separate legal counsel in any action pursuant to Section 7.1 and to
participate in the defense of the action.  The fees and expenses of such legal
counsel shall be at the expense of the Covered Person unless (i) the Members or
Management Committee have Approved the Company’s payment of such fees and
expenses, (ii) the Company has failed to assume the defense of the action
without reservation and employ counsel within a reasonable period of time after
being given the notice required above, or (iii) the named parties to any such
action (including any impleaded parties) include both the Covered Person and the
Company and the Covered Person has been advised by its legal counsel

 

37

--------------------------------------------------------------------------------


 

that representation of the Covered Person and the Company by the same counsel
would be inappropriate under applicable standards of professional conduct
because of actual or potential differing interests between them.  It is
understood, however, that the Company shall, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of only one separate firm of
attorneys at any time for all such Covered Persons having actual or potential
differing interests with the Company.

 

(c)                                  The Company shall not be liable for any
settlement of any action against any Covered Person for which the Company is
required to indemnify such Covered Person hereunder which is agreed to without
the Approval of the Members or Management Committee.

 

(d)                                 The indemnification obligations set forth in
this Article VII hereof shall survive the termination of this Agreement.

 

Section 7.3                                                           Insurance.

 

The Company shall maintain, for the benefit of the Company, its Subsidiary
Entities, the Members, the Management Committee Representatives and the
Administrative Manager, and at the expense of the Company, policies of insurance
as determined by the Management Committee.

 

Section 7.4                                                           Rights to
Rely on Legal Counsel, Accountants.

 

No Covered Person shall be liable, responsible or accountable in damages or
otherwise to the Company or any Member for any performance or omission to
perform any acts in reliance on the advice of accountants or legal counsel for
the Company.

 

ARTICLE VIII
TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL
MEMBERS

 

Section 8.1                                                           Transfer
or Assignment of Membership or Manager Interests.

 

No Member shall be entitled to assign, convey, sell, encumber or in any manner
alienate or otherwise Transfer all or part of such Member’s Membership Interest
except in strict compliance with each and all of the other Sections of this
Article VIII.  Administrative Manager shall not be entitled to assign, convey,
sell, encumber or in any manner alienate or otherwise Transfer all of part of
such Administrative Manager’s rights, interests, duties or obligations under
this Agreement, in its capacity as the Administrative Manager, without the
Approval of the Members, except to a successor to which the entire Membership
Interest of such Administrative Manager has been Transferred in full compliance
with this Agreement.

 

Section 8.2                                                           Conditions
to Transfer by Member.

 

Except as provided in Section 8.3 or Section 8.4, no Member may Transfer all or
part of such Member’s Membership Interest, nor shall the direct or indirect
interests in any Member be transferred to any Person if, as a result thereof,
that Member would no longer be directly or

 

38

--------------------------------------------------------------------------------


 

indirectly wholly owned by ERP or Equity Residential (in the case of a Transfer
of the interests in ERP Member) or AVB (in the case of a Transfer of the
interests in AVB Member), unless such Transfer has been approved in writing by
the other Member in its sole and absolute discretion.

 

Section 8.3                                                           Permitted
Transfers.

 

A Member shall be permitted to Transfer all or any part of its Membership
Interest without further consent hereunder to an Affiliate of that Member which
is directly or indirectly wholly owned by ERP or Equity Residential (in the case
of a Transfer by ERP Member) or by AVB (in the case of a Transfer by AVB
Member), so long as, as applicable, in connection with such Transfer that
Member’s Parent provides to the other Member a ratification and reaffirmation of
its Parent Guaranty or executes a guaranty to guaranty the obligations of such
Affiliate transferee to fund its Capital Contributions to the Company and to pay
and perform its other obligations under this Agreement, and such Transfer would
not be a violation of or an event of default under, or give rise to a right to
accelerate any indebtedness described in, any note, mortgage, loan agreement or
similar instrument or document or other material agreement to which the Company
or any Subsidiary Entity is a party unless such violation or event of default
shall be waived by the parties thereto.

 

Section 8.4                                                           Transfer
of Interests in Equity Residential, ERP or AVB.

 

Notwithstanding anything to the contrary contained in this Agreement,
(a) neither Transfers of interests in ERP, nor the issuance or redemption of
interests in ERP, nor Transfers of common or preferred shares or other equity
interests in Equity Residential, nor issuance or redemption of common or
preferred shares or other equity interests in Equity Residential (other than
those occurring in connection with an Extraordinary Transaction), shall
constitute a “Transfer” of the interest of ERP Member under this Agreement, or
constitute a default, breach or withdrawal by ERP Member or any other violation
of this Agreement by ERP Member; (b) neither Transfers of shares of stock in
AVB, nor issuance or redemption of shares of stock in AVB (other than those
occurring in connection with an Extraordinary Transaction), shall constitute a
“Transfer” of the interest of AVB Member under this Agreement, or constitute a
default, breach or withdrawal by AVB Member or any other violation of this
Agreement by AVB Member; and (c) notwithstanding clauses (a) and (b) above,
neither any merger or other consolidation of Equity Residential, ERP or AVB with
any other Person, nor any transfer of all or substantially all of the common
equity of Equity Residential, ERP or AVB (including by way of tender offer), nor
any sale of all or substantially all of the assets of Equity Residential, ERP or
AVB, nor any transfer, issuance or redemption of common or preferred shares or
other equity interests in ERP or Equity Residential or AVB, as applicable, in
connection with such a merger or consolidation of Equity Residential, ERP or
AVB, as applicable (each, an “Extraordinary Transaction”), shall constitute a
“Transfer” of the interest of ERP Member or AVB Member, as applicable, under
this Agreement, or constitute a default, breach or withdrawal by ERP Member or
AVB Member, as applicable, or any other violation of this Agreement by ERP
Member or AVB Member, as applicable, so long as, in the case of any such
Extraordinary Transaction, the surviving Entity or buyer (the “Successor
Parent”), as applicable, in any such transaction provides notice of such
transaction to the other Member within five (5) Business Days thereafter and
certifies that as of the date of consummation of, and after giving effect to,
such transaction, it is either (i) a publicly traded company which continues to
qualify as a REIT and has total equity

 

39

--------------------------------------------------------------------------------


 

as determined in accordance with U.S. generally accepted accounting principles
of not less than $1.5 billion, or (ii) it has total equity as determined in
accordance with U.S. generally accepted accounting principles of not less than
$2 billion.  If the Successor Parent delivers a notice and certificate in
accordance with clause (ii) of the immediately preceding sentence, then, within
ninety (90) days following the end of each fiscal year of the Successor Parent
thereafter, the Successor Parent shall deliver a certificate to the other Member
that certifies that, at the end of such fiscal year, it had total equity as
determined in accordance with U.S. generally accepted accounting principles of
not less than $2 billion. For the avoidance of doubt, a Change in Board Control
of Equity Residential or AVB shall not constitute a “Transfer” of the interest
of ERP Member or AVB Member, as applicable, under this Agreement, or constitute
a default, breach or withdrawal by ERP Member or AVB Member, as applicable, or
any other violation of this Agreement by ERP Member or AVB Member, as
applicable.

 

Section 8.5                                                          
Unauthorized Transfers Void.

 

Any Transfer or purported Transfer in violation of the provisions of this
Article VIII shall be null and void ab initio and shall constitute a material
breach of this Agreement.  In the event of any Transfer or purported Transfer of
all or any part of a Member’s Membership Interest in violation of this
Agreement, without limiting any other rights or remedies of the Company or the
other Members, the assignee or purported assignee shall have no right to
participate in the management of the business and affairs of the Company or to
become a Member, or to receive any distributions of any kind or to receive any
part of the share of profits or other compensation by way of income and the
return of contributions, or any allocation of income, gain, loss, deduction,
credit or other items to the owner of such Membership Interest in the Company
would otherwise be entitled.

 

Section 8.6                                                           Admission
of Substitute Member; Liabilities.

 

(a)                                 An assignee of all or any part of Membership
Interest shall be admitted as a Substitute Member only if (i) the Transfer of
such Membership Interest complies in all respects with this Article VIII and
(ii) the prospective Substitute Member delivers a signed instrument pursuant to
which the assignee agrees to all of the terms and conditions of, and to be bound
by, this Agreement, and to assume all of the obligations of the transferring
Member and to be subject to all the restrictions and obligations to which the
transferring Member is subject under the terms of this Agreement.  The admission
of a Substitute Member shall not release the transferring Member from any
liability to the Company or to the other Members in respect of its Membership
Interest that may have existed prior to such admission.

 

(b)                                 The Administrative Manager shall reflect the
admission of such Substitute Member in the records of the Company as soon as
possible after satisfaction of the conditions set forth in this Agreement. 
Schedule A of this Agreement shall be deemed to be amended to reflect the
admission of the Substitute Member upon such admission; and each of Members then
of record hereby consents to such amendment to the extent required by law or
this Agreement.

 

40

--------------------------------------------------------------------------------


 

Section 8.7                                                           Admission
of Additional Members.

 

Unless the Approval of the Members has been obtained, and then, only in
accordance with the terms and conditions Approved by the Members, the Company
shall not admit any additional Members.

 

ARTICLE IX
DISSOLUTION AND
LIQUIDATION OF THE COMPANY

 

Section 9.1                                                           Events
Causing Dissolution.

 

The Company shall be dissolved only upon the occurrence of any of the following
events (“Dissolution Event”):

 

(a)                                 The sale, exchange or other disposition or
distribution of all or substantially all of the assets of the Company (other
than the transfer or contribution of assets either to Subsidiaries of the
Company or to Affiliates of AVB or Equity Residential in exchange for Membership
Units);

 

(b)                                 The Approval of the Members; or

 

(c)                                  The final decree of a court of competent
jurisdiction that such dissolution is required under applicable law.

 

The bankruptcy or dissolution of a Member shall not cause the Member to cease to
be a member of the Company and, upon the occurrence of such an event, the
business of the Company shall continue without dissolution.

 

Section 9.2                                                          
Liquidation and Winding Up.

 

Upon the occurrence of a Dissolution Event, the Company shall be liquidated and
the Management Committee (or other Person designated by the Management Committee
or a decree of court) shall wind up the affairs of the Company.  In such case,
the Management Committee (or such Administrative Manager or other Person
designated by the Management Committee or a decree of court) shall have the
authority, in its sole and absolute discretion, to sell the Company’s assets or
distribute them in kind; provided that the Member Units and any property
received as distributions in respect of Member Units shall not be sold and shall
instead be distributed in kind to the applicable Member in accordance with
Section 5.3.  The Management Committee or other Person winding up the affairs of
the Company shall promptly proceed to the liquidation of the Company.  In
proceeding with the winding-up process, it is the Members’ objective that the
winding-up process for the Company shall be completed within three (3) years
following the sale of the Company’s last asset (assuming that the Company and
its Subsidiary Entities are not then parties to any outstanding litigation which
has not been resolved).  If the Approval of the Members is obtained, the Members
may elect to accelerate the winding-up process by mutually agreeing to set aside
reserves or entering into a cost-sharing agreement with respect to any trailing
liabilities of the Company or its Subsidiary Entities.  In a liquidation, the
assets of the Company shall be distributed in the following order of priority

 

41

--------------------------------------------------------------------------------


 

(a)                                 To the payment of all debts and liabilities
of the Company in the order of priority as provided by law (other than
outstanding loans from a Member or Management Committee Representative);

 

(b)                                 To the establishment of any reserves deemed
necessary by the Management Committee or the Person winding up the affairs of
the Company, for any contingent liabilities or obligations of the Company
(including those of the Person serving as the liquidator);

 

(c)                                  To the repayment of any outstanding loans
from a Member or Management Committee Representative to the Company;

 

(d)                                 The Member Units and any property received
as distributions in respect of Member Units to the applicable Member; and

 

(e)                                  The balance, if any, to the Members in
accordance with Section 5.3 of this Agreement.

 

Subject to the immediately preceding paragraph, upon liquidation of the Company,
no Member shall be required to contribute any amount to the Company solely
because of a deficit or negative balance in the Capital Account of such Member
and any deficit or negative balance shall not be considered an asset of the
Company for any purpose.

 

ARTICLE X
REPRESENTATIONS AND WARRANTIES; COVENANTS

 

Section 10.1                                                    Representations
and Warranties of ERP Member.

 

ERP Member hereby represents and warrants to AVB Member as follows:

 

(a)                                 Organization.  ERP Member is a limited
liability company duly organized, validly existing and in good standing under
the laws of the state of Delaware and has all requisite limited liability
company power and authority to own, lease and operate its properties and to
carry on its business as it is presently being conducted.

 

(b)                                 Authorization; Validity of Agreements.

 

(i)                                     ERP Member has the requisite limited
liability company power and authority to execute and deliver this Agreement and
to perform all of its obligations hereunder.  The execution and delivery by ERP
Member of this Agreement, and the performance by ERP Member of its obligations
hereunder, have been duly authorized by, and no other proceedings, actions or
authorizations on the part of ERP Member or any holder of equity interest in ERP
Member are necessary to authorize the execution and delivery by ERP Member of
this Agreement.

 

(ii)                                  This Agreement has been duly executed and
delivered and constitutes the legal, valid and binding obligation of ERP Member,
enforceable against it in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally, and (b) general equitable principles.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Consents and Approvals; No Violations.  The
execution and delivery by ERP Member of this Agreement, and the performance by
ERP Member of its obligations hereunder, does not and will not (a) violate,
contravene or conflict with any provision of any organizational documents of ERP
Member; (b) violate, contravene or conflict with any material orders or laws
applicable to ERP Member or any of its material properties or assets; or
(c) require on the part of ERP Member any filing or registration with,
notification to, or authorization, consent or approval of, any Governmental
Authority, except for such filings or registrations with, notifications to, or
authorizations, consents or approvals of any Governmental Authority as may be
referenced in Section 7.3 of the Purchase Agreement.

 

Section 10.2                                                    Representations
and Warranties of AVB Member.

 

AVB Member hereby represents and warrants to ERP Member as follows:

 

(a)                                 Organization.  AVB Member is a corporation
that is duly organized, validly existing and in good standing under the laws of
the state of Maryland and has all requisite corporate power and authority to
own, lease and operate its properties and to carry on its business as it is
presently being conducted.

 

(b)                                 Authorization; Validity of Agreements.

 

(i)                                     AVB Member has the requisite corporate
power and authority to execute and deliver this Agreement and to perform all of
its obligations hereunder. The execution and delivery by AVB Member of this
Agreement, and the performance by AVB Member of its obligations hereunder, have
been duly authorized by, and no other proceedings, actions or authorizations on
the part of AVB Member or any holder of equity interest in it are necessary to
authorize the execution and delivery by AVB Member of this Agreement.

 

(ii)                                  This Agreement has been duly executed and
delivered and constitutes the legal, valid and binding obligation of AVB Member,
enforceable against it in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally, and (b) general equitable principles.

 

(c)                                  Consents and Approvals; No Violations.  The
execution and delivery by AVB Member and the performance by AVB Member of its
obligations hereunder, does not and will not (a) violate, contravene or conflict
with any provision of any organizational documents of AVB Member; (b) violate,
contravene or conflict with any material orders or laws applicable to AVB or any
of its respective material properties or assets; or (c) require on the part of
AVB Member any filing or registration with, notification to, or authorization,
consent or approval of, any Governmental Authority, except for such filings or
registrations with, notifications to, or authorizations, consents or approvals
of any Governmental Authority as may be referenced in Section 8.3 of the
Purchase Agreement.

 

Section 10.3                                                    Debt Maintenance
Covenants.

 

(a)                                 AVB DownREIT, the ERP DownREITs, and their
respective Subsidiaries (each, a “DownREIT” and together, the “DownREITs”) shall
each be entitled to repay, at any time, any

 

43

--------------------------------------------------------------------------------


 

indebtedness encumbering its Restricted Properties, subject to the provisions of
this Section 10.3. For purposes of this Section 10.3, Tax Protection Payments
resulting from the failure of any Baseline Debt Maintenance Obligation allocated
in respect of a Tax Protected Person to qualify as “qualified nonrecourse
financing” under Section 465(b)(6) of the Code if such Tax Protection Agreement
in respect of such Tax Protected Person requires maintenance of “qualified
nonrecourse financing” in respect of such Tax Protected Person shall be treated
in a manner similar to, and any liability resulting from such failure shall be
allocated between the Members in a manner consistent with, the failure to
maintain applicable Baseline Debt Maintenance Obligations under this
Section 10.3 (without double counting). The provisions of this Section 10.3 and
Section 10.4 shall be interpreted in a manner consistent with the applicable Tax
Protection Agreements and related federal income tax rules (e.g. “nonrecourse”
generally should be given the meaning of such term under Section 752 of the
Code). References to “Section 704(c) gain” shall also include gain recognized as
“reverse 704(c) gain.”  References to a Restricted Property include any
“exchanged basis property” within the meaning of Section 7701(a)(44) of the Code
whose basis is determined in whole or part by the basis of such Restricted
Property.

 

(b)                                 In the event that, following the Closing
Date Transactions, any obligation to make a Tax Protection Payment arises as a
result of the failure to comply with nonrecourse debt maintenance obligations
imposed by any Tax Protection Agreement (other than in connection with the
disposition of a Restricted Property (which shall be governed by
Section 10.3(d) or Section 10.4) or the failure to provide an opportunity to
guaranty debt in accordance with a Tax Protection Agreement (which shall be
governed by Section 10.3(e)), ERP Member and AVB Member shall share the
liability for such Tax Protection Payment ratably based upon the extent to which
each of their affiliated DownREITs has repaid debt, changed nonrecourse debt
allocations, or taken any other action after the Closing Date Transactions so
that the amount of nonrecourse debt that such DownREIT is then providing to
cover the applicable Tax Protected Person’s amount of nonrecourse debt
maintenance required under the applicable Tax Protection Agreement is less than
the applicable Baseline Debt Maintenance Obligation of such DownREIT with
respect to such Tax Protected Person.

 

(c)                                  The Baseline Debt Maintenance Obligations
for each DownREIT with respect to each Tax Protected Person under each
applicable Tax Protection Agreement shall be established by ERP Member and AVB
Member in good faith as soon as practicable following the Initial Closing, based
on the required nonrecourse debt maintenance for each Tax Protected Person under
the applicable Tax Protection Agreement and the nonrecourse debt allocations
satisfying such required debt maintenance, each as in effect immediately
following the Closing Date Transactions (and, if different, separate Baseline
Debt Maintenance Obligations shall be established for purposes of application of
the “at-risk” rules under Section 465 of the Code to each Tax Protected Person
under each such applicable Tax Protection Agreement), in accordance with the
following principles.

 

(i)                               If a Tax Protected Person’s Tax Protection
Agreement relates solely to, and its required nonrecourse debt maintenance as of
immediately after the Closing Date Transactions is covered by an allocation of
nonrecourse debt attributable in its entirety to, one or more properties held
solely by either (A) the AVB DownREIT or (B) one or more of the ERP DownREITs,
then the Baseline Debt Maintenance Obligation for AVB

 

44

--------------------------------------------------------------------------------


 

DownREIT or the applicable ERP DownREIT (or the ERP DownREITs, if there is more
than one), as the case may be (whichever party controls the applicable property
owner(s)) will be equal to such Tax Protected Person’s required nonrecourse debt
allocation amount under such Tax Protection Agreement (and the Baseline Debt
Maintenance Obligation for the other(s) with respect to such Tax Protected
Person under such Tax Protection Agreement will be zero).

 

(ii)                            Subject to the following subsection (iii), if a
Tax Protected Person’s required nonrecourse debt maintenance as of immediately
after the Closing Date Transactions is covered by nonrecourse debt allocated
from AVB DownREIT, on the one hand, and one or more ERP DownREITs, on the other
hand, (regardless of property ownership), then AVB DownREIT’s Baseline Debt
Maintenance Obligation shall be equal to 40% of such Tax Protected Person’s
required nonrecourse debt maintenance and the ERP DownREITs’ joint Baseline Debt
Maintenance Obligation shall be equal to 60% of such Tax Protected Person’s
required nonrecourse debt maintenance.

 

(iii)                         If the nonrecourse debt allocable from the AVB
DownREIT to a Tax Protected Person is less than 40% of such Tax Protected
Person’s required nonrecourse debt maintenance as of immediately after the
Closing Date Transactions, then the AVB DownREIT’s Baseline Debt Maintenance
Obligation shall be equal to the amount of such debt allocable from the AVB
DownREIT to such Tax Protected Person as of immediately after the Closing Date
Transactions, and the ERP DownREITs’ Baseline Debt Maintenance Obligation shall
be equal to the Tax Protected Person’s required nonrecourse debt maintenance
less AVB DownREIT’s Baseline Debt Maintenance Obligation for such Tax Protected
Person.  Conversely, if the nonrecourse debt allocable from the ERP DownREITs to
a Tax Protected Person is less than 60% of such Tax Protected Person’s required
nonrecourse debt maintenance as of immediately after the Closing Date
Transactions, then the ERP DownREITs’ Baseline Debt Maintenance Obligation shall
be equal to the amount of such debt allocable from the ERP DownREITs to such Tax
Protected Person as of immediately after the Closing Date Transactions, and AVB
Member’s Baseline Debt Maintenance Obligation shall be equal to the Tax
Protected Person’s required nonrecourse debt maintenance less the aggregate 
Baseline Debt Maintenance Obligation of the ERP DownREITs for such Tax Protected
Person.

 

(iv)                        In making any determination of the Baseline Debt
Maintenance Obligation of any ERP DownREIT, the portion of such ERP DownREIT’s
Baseline Debt Maintenance Obligation that is derived from another ERP DownREIT’s
Baseline Debt Maintenance Obligation shall be excluded to avoid double counting.

 

(v)                           The Members acknowledge that certain facts may
warrant varying from the foregoing principles in specific instances and agree
that the Members will cooperate in good faith to address any such situation.

 

(vi)                        To illustrate the application of the foregoing
principles, if after the Closing Date Transactions, Lexford’s Baseline Debt
Maintenance Obligation with respect to Tax Protected Person A is $60 and Lexford
at such time allocates $100 of nonrecourse debt to such Tax Protected Person,
and AVB DownREIT’s Baseline Debt Maintenance

 

45

--------------------------------------------------------------------------------


 

Obligation is $40 and it at such time allocates $80 of nonrecourse debt to Tax
Protected Person A, and the amount of nonrecourse debt allocations necessary to
satisfy the debt maintenance obligation to Tax Protected Person A under its Tax
Protection Agreement is $100, and if in 2013 AVB DownREIT repays $50 of
nonrecourse debt allocated to Tax Protected Person A (which would not result in
any Tax Protection Payment) and in 2014 Lexford repays $45 of nonrecourse debt
allocated to Tax Protected Person A, which would trigger a Tax Protection
Payment, then AVB DownREIT would be obligated to pay 10/15 (i.e. the amount AVB
DownREIT repaid the applicable debt below its Baseline Debt Maintenance
Obligation ($10) divided by the aggregate shortfall in the amount of nonrecourse
debt allocated to Tax Protected Person A ($15) or 66-2/3%) of the Tax Protection
Payment and Lexford would be obligated to pay 5/15 or 33-1/3% of the Tax
Protection Payment.

 

(vii)                     The DownREIT Baseline Debt Maintenance Obligation with
respect to each Tax Protected Person shall be adjusted annually to reflect
changes in each Tax Protected Person’s required nonrecourse debt amounts (and
“qualified nonrecourse financing” amounts) under its Tax Protection Agreement. 
Adjustments in Baseline Debt Maintenance Obligations shall be allocated between
AVB DownREIT and the ERP DownREITs based on the principles set forth in Sections
10.3(b).  To the extent that a Tax Protected Person recognizes gain under
section 731 of the Code related to a decrease in allocated nonrecourse
liabilities under section 752 of the IRC that triggers a Tax Protection Payment,
the DownREITs, in allocating the Baseline Debt Maintenance Obligation for that
Tax Protected Person, shall reduce to the ERP DownREITs and/or AVB DownREIT, as
applicable, the applicable Baseline Debt Maintenance Obligation of the party
paying the Tax Protection Payment with respect to the Tax Protected Person in
respect of such gain.

 

(d)                                 Except to the extent otherwise provided in
Section 10.4, Tax Protection Payments triggered with respect to
Section 704(c) gain as the result of a taxable disposition of a Restricted
Property after the Closing Date Transactions will be paid 100% by the DownREIT
that owns the Restricted Property with respect to Tax Protected Persons whose
gain is triggered by the disposition.  After taking into account Tax Protection
Payments resulting from the preceding sentence, any additional Tax Protection
Payments owed to any Tax Protected Person as a result of the disposition of such
Restricted Property due to a reduction in the Tax Protected Person’s share of
liabilities (and not due to Section 704(c) gain) will be shared under the same
principles described in Sections 10.3(b) and (c), including subparagraph (vii). 
The parties agree that under such principles, the Baseline Debt Maintenance
Obligation of the party paying the Tax Protection Payment with respect to a Tax
Protected Person’s Section 704(c) gain shall be reduced by the amount of such
Section 704(c) gain.  For example, suppose (i) there was initially a Baseline
Debt Maintenance Obligation of $100 with respect to a Tax Protected Person whose
negative capital account also equals $100, (ii) such obligation was allocated
between Lexford and AVB DownREIT on a 60%/40% basis, (iii) Lexford holds such
Tax Protected Person’s Restricted Property and (iv) such person has
Section 704(c) gain of $20. Suppose further that AVB paid off all nonrecourse
debt allocated to such Tax Protected Person, but Lexford has $100 of nonrecourse
debt secured by such Restricted Property that is allocated to such Tax Protected
Person, thereby deferring any Tax Protection obligation to such Tax Protected
Person. If Lexford then sells such Restricted Property, and assuming no other
adjustments to basis during the

 

46

--------------------------------------------------------------------------------


 

taxable year, the Tax Protected Person recognizes Section 704(c) gain of $20 and
additional gain under Section 731 of $80.  The ERP Member is responsible for the
Tax Protection Payment attributable to the $20 of Section 704(c) gain. ERP
Member and AVB Member should share the Tax Protection Payments required as a
result of the recognition of the gain with respect to the elimination of that
debt on a 60%/40% basis, except ERP Member would reduce its Baseline Debt
Maintenance Obligation for section 704(c) gain with respect to which it is
required to make a Tax Protection Payment as a result of such disposition. 
Accordingly, if there were $20 of tax protected Section 704(c) gain attributable
to the disposition, ERP Member would pay the Tax Protection Payments related to
the $20 of Section 704(c) gain and then each of ERP Member and AVB Member would
pay the Tax Protection Payments related to $40 of gain on the nonrecourse debt
payoff.

 

(e)                                  All decisions whether or not to cause the
Company or any of its Subsidiaries (including Archstone) to provide any Tax
Protected Person with a required opportunity to guarantee indebtedness and the
terms of any such offered guarantee must be Approved by the Members.  The
foregoing requirement shall not apply to a decision by either the AVB Member or
the ERP Member to offer a Tax Protected Person an opportunity to guarantee
indebtedness of a DownREIT affiliated with such Member that is not required by a
Tax Protection Agreement, but the Member voluntarily offering such guarantee
opportunity shall provide the other Member reasonable notice of such offer. 
(AVB Member acknowledges that ERP Member has provided it with reasonable notice
of the offer by ERPOP to certain holders of Series O Units of Archstone of an
opportunity to guarantee indebtedness of an ERP DownREIT in connection with the
Closing Date Transactions.)  Tax Protection Payments triggered with respect to
debt maintenance obligations as the result of the Company or any of its
Subsidiaries failing to provide a required guarantee opportunity to a Tax
Protected Person after the Closing Date Transactions will be paid 60% by the ERP
Member and 40% by the AVB Member.  If the Company or any of its Subsidiaries
does not provide a Tax Protected Person with a required opportunity to guarantee
indebtedness or a Tax Protected Person declines to guarantee indebtedness of the
Company or any of its Subsidiaries, then any of the DownREITs may, but is not
obligated to, provide such Tax Protected Person an opportunity to guarantee
indebtedness.  If and to the extent that a Tax Protected Person accepts a
guarantee of a DownREIT’s debt in lieu of a guarantee of debt of the Company or
any of its Subsidiaries where the Company or any of its Subsidiaries was
required to offer a guaranteed opportunity and did not, any Tax Protection
Payments triggered with respect to a failure of such DownREIT debt guarantee
opportunity to allocate the debt initially intended to be allocated to such Tax
Protected Person (e.g., as a result of the repayment of such debt subject to
such guarantee by a DownREIT or the failure of such guarantee to allocate such
debt for federal income tax purposes) at any time subsequent to the issuance of
such guarantee will be paid 60% by the ERP Member and 40% by the AVB Member.  If
the Tax Protected Person rejected the offer of a guarantee by the Company or any
of its Subsidiaries and no further offer by the Company or any of its
Subsidiaries was required under the applicable Tax Protection Agreement, or if
the Company or any of its Subsidiaries was not required by a Tax Protection
Agreement to offer a guarantee opportunity, then if and to the extent that a Tax
Protected Person accepts a guarantee of a DownREIT’s debt,  then any claim for
any Tax Protection Payments triggered with respect to a failure of such DownREIT
debt guarantee opportunity to allocate the debt initially intended to be
allocated to such Tax Protected Person (e.g., as a result of the repayment of
such debt subject to such guarantee by a DownREIT or the failure of such
guarantee to allocate such debt for federal income tax purposes) at any time
subsequent to the

 

47

--------------------------------------------------------------------------------


 

issuance of such guarantee will be paid by the AVB member, with respect to a
guarantee of AVB DownREIT debt, or the ERP Member, with respect to a guarantee
of an ERP DownREIT’s debt.  All communications by either Member to any Tax
Protected Person with respect to projected allocations of liabilities must be
Approved by the Members to the extent such communication relates to the
allocation of liabilities attributable to the DownREIT of the other Member.  If
the communication relates only to the allocation of liabilities attributable to
the DownREIT of the Member making such communication, the Member making such
communication shall provide reasonable notice thereof to the other Member and
shall confer with the other Member regarding such communications.  (AVB Member
agrees that it has had reasonable notice of communications to certain holders of
Series O Units of an opportunity to guarantee indebtedness of an ERP DownREIT in
connection with the Closing Date Transactions.)  If a DownREIT affiliated with a
Member provides a guarantee of its indebtedness to a Tax Protected Person, such
DownREIT shall provide reasonable notice (but in any event at least forty-five
(45) days in advance) to the other Member before any refinancing or repayment of
such indebtedness that is reasonably likely to result in an obligation of the
other Member to share in Tax Protection Payments.

 

Section 10.4                                                    Withdrawal
Rights of AVB Member.

 

(a)                                 During the two-year period beginning on the
date hereof, ERP Member shall not permit any ERP DownREIT, and AVB Member shall
not permit AVB DownREIT, to make in-kind distributions of Restricted Properties
or to distribute out the sales proceeds  from any disposition, directly or
indirectly of a Restricted Property or other property acquired directly or
indirectly by such DownREIT from Holdings in the Closing Date Transactions (any
such property, an “Archstone Acquired Property”) to holders of interests in the
applicable DownREIT (and for the avoidance of doubt, the DownREITs shall not be
restricted from disposing of Archstone Acquired Properties and retaining and
reinvesting the proceeds thereof (including lending out such proceeds), engaging
in like-kind exchanges of Archstone Acquired Properties or contributing
Archstone Acquired Properties for interests in other entities); provided that,
distributions in respect of Archstone Acquired Properties, directly or
indirectly owned by the AVB DownREIT, or any of the ERP DownREITs, that are sold
or otherwise disposed of during the two-year period described in this sentence
shall not be subject to the limitations of this sentence to the extent such
distribution is equal to or less than gain in excess of the fair market value of
such Restricted Property at the time of the Closing Date Transactions (i.e.,
gain may be distributed) and provided that such distribution is not used to
redeem outstanding Member Units and would not otherwise result in recognition of
gain under the “disguised sale” regulations under Section 707(a) of the Code
with respect to the Closing Date Transactions.

 

(b)                                 Beginning on March 1, 2015, AVB Member shall
be entitled to cause the redemption of AVB Units by AVB DownREIT in exchange for
the transfer to Holdings of either (a) direct or indirect ownership of a
Restricted Property (an “AVB Distribution Property”), or (b) the cash proceeds
from the sale of an AVB Distribution Property.  Beginning on March 1, 2015, ERP
Member shall be entitled to cause the redemption of ERP Units by an ERP DownREIT
in exchange for the transfer to Holdings of either (a) direct or indirect
ownership of a Restricted Property (an “ERP Distribution Property” and, together
with the AVB Distribution Property, the “Distribution Properties”), or (b) the
cash proceeds from the sale of an ERP Distribution Property.  The number of AVB
Units or ERP Units, as the case may be, redeemed

 

48

--------------------------------------------------------------------------------


 

will have a fair value equal to the equity value of the applicable Distribution
Property at such time or the cash proceeds from the sale of such Distribution
Property, as applicable.

 

(c)                                  Each Distribution Property shall be
distributed by Holdings to the Company in redemption of a portion of the
outstanding Holdings Preferred Interests held by the Company, valued for
purposes of such distribution based on the equity value of such Distribution
Property.  Such distribution shall be made after a distribution is paid in cash
in respect of the accrued and unpaid distributions on the Holdings Senior
Preferred Interests, and subject to such other limitations on distributions with
respect to the Holdings Senior Preferred Interests as are set forth in the terms
of the Holdings Senior Preferred Interests.  In the event that Holdings does not
have sufficient cash available to pay accrued and unpaid distributions on the
Holdings Senior Preferred Interests and ratable cash distributions on the
Holdings Preferred Interests held by Archstone in order to permit the in-kind
distribution of a Distribution Property, upon the request of the applicable
Member (which request may not be made with respect to more than one Distribution
Property during the term of the Company), the Members shall cause their
affiliated DownREITs to make cash distributions, to the extent of undistributed
profits to enable cash distributions to be made on the Holdings Senior Preferred
Interests and the Holdings Preferred Interests held by Archstone in the amount
necessary to permit such in-kind distribution.

 

(a)                                 The Company shall distribute any AVB
Distribution Property to AVB Member and any ERP Distribution Property to ERP
Member as an in kind distribution.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.1                                                    Complete
Agreement.

 

This Agreement and the Certificate of Formation constitute the complete and
exclusive statement of agreement among the Members with respect to the subject
matter hereof.  This Agreement and the Certificate of Formation replace and
supersede all prior agreements by and among the Members or any of them in
respect of the Company including, without limitation, the Archstone Legacy JV
Term Sheet that is attached to the Buyers Agreement (but does not supersede as
among the Parents the provisions of the Buyers Agreement that survive the
Initial Closing, unless such provisions are contrary to the provisions set forth
in this Agreement, in which case, this Agreement shall govern with respect to
the matters set forth in such provisions).  This Agreement and the Certificate
of Formation supersede all prior written and oral statements; and no
representation, statement, condition or warranty not contained in this Agreement
or the Certificate of Formation shall be binding on the Members or the Company
or have any force or effect whatsoever.

 

Section 11.2                                                    Governing Law;
Venue.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to the principles of conflicts of law;
provided that in the event of any conflict or inconsistency between the
provisions of this Agreement and the requirements of the Act, the provisions of
this Agreement shall govern to the extent permitted under the Act.  Proper venue
for any litigation involving this Agreement shall be in any federal or state
court located in the State of Delaware.  Each Member hereto hereby irrevocably
and unconditionally

 

49

--------------------------------------------------------------------------------


 

waives, to the extent permitted by law, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement brought in any court referred to in this
Section 11.2.  The Members hereby irrevocably waive, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.  This provision shall survive the
termination of this Agreement.

 

Section 11.3                                                    No Assignment;
Binding Effect.

 

This Agreement may not be transferred or assigned by any party hereto other than
in the case of a Member, in full compliance with Article VIII hereof as an
integrated part of a permissible Transfer of all of the Membership Interest of
the Member.  Any purported assignment, sale, Transfer, delegation or other
disposition, except as expressly permitted herein, shall be null and void and
shall constitute a material breach of this Agreement.  Subject to the foregoing
restrictions and Article VIII hereof, this Agreement shall be binding upon and
inure to the benefit of the Members and their respective successors and assigns.

 

Section 11.4                                                    Severability.

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future laws applicable to the Company
effective during the Term of this Agreement, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 

Section 11.5                                                    No Partition.

 

No Member shall have the right to partition the Company or its assets or any
part thereof or interest therein, or to file a complaint or institute any
proceeding at law or in equity to partition the Company or its assets or any
part thereof or interest therein.  Each Member, for such Member and its
successors and assigns, hereby waives any such rights.  The Members intend that,
during the term of this Agreement, the rights of the Members and their
successors in interest, as among themselves, shall be governed solely by the
terms of this Agreement and by the Act.

 

Section 11.6                                                    Multiple
Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed a duplicate original and all of which, when taken together, shall
constitute one and the same document.  Execution and delivery of this Agreement
by exchange of facsimile copies bearing the signatures of the parties shall
constitute a valid and binding execution and delivery of this Agreement by the
parties.

 

Section 11.7                                                    Additional
Documents and Acts.

 

Each Member agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out

 

50

--------------------------------------------------------------------------------


 

and perform all of the terms, provisions, and conditions of this Agreement and
the transactions contemplated hereby at any time.

 

Section 11.8                                                    REIT Compliance.

 

Each Member acknowledges that it has been advised that Equity Residential (in
the case of ERP Member) and AVB (in the case of AVB Member) are REITs.  Each
Member agrees that the other Member shall be entitled to exercise any vote,
consent, election or other right under this Agreement with a view to maintaining
the status of such Parents as REITs.  Without limiting the foregoing and
notwithstanding anything herein to the contrary, each Member acknowledges and
agrees that the Company and its Subsidiaries and Affiliates shall be operated in
such a manner so that the Parent of a Member qualifying as a REIT can continue
to so qualify (applied assuming for this purpose that the Parent of such Member
has invested substantially all of its assets in the Company and derives no
income from other sources).  In addition, ERP Member agrees that Equity
Residential will, and AVB Member agrees that AVB will, in each case, conduct
their operations in such a manner so that (i) the Company’s ownership of ERP
Units will not prevent AVB from continuing to qualify as a REIT and (ii) the
Company’s ownership of AVB Units will not prevent Equity Residential from
continuing to qualify as a REIT (including, without limitation, providing
reasonable opportunity to Equity Residential or AVB, as the case may be, to make
a timely TRS election with respect to the other REIT’s TRSs). In furtherance of
the foregoing and notwithstanding anything herein to the contrary, the ERP
Member and AVB shall each have the authority to cause Archstone pursuant to
Section E(vii) of Exhibit F to Annex A of the Declaration of Trust of Archstone,
dated March 10, 2009, or any similar provision of any succeeding governing
documents, to exercise its rights with respect to the Series O units of
Archstone if such Member believes there is a significant risk that Archstone
will be treated as a “publicly traded partnership,” within the meaning of
Section 7704 of the Code.

 

(a)                                 Accordingly, the Members agree, and AVB
shall ensure (in the case of the issuer of AVB Units) and Equity Residential
shall ensure (in the case of the issuers of ERP Units) that, except as otherwise
provided in this Section 11.8, each issuer of AVB Units and ERP Units shall
conduct its business and activities (including the business and activities of
any Subsidiary) in such a manner that each such issuer, assuming it were a REIT,
would satisfy the income and asset tests applicable to REITs on a standalone
basis and would not be subject to any taxes under Section 857 of the Code
(determined without regard to the distributions required in order to maintain
REIT qualification and avoid excise taxes imposed on a REIT).  In furtherance of
the foregoing (and not in limitation thereof) except as provided in this
Section 11.8, each issuer of AVB Units and ERP Units will satisfy the following
requirements: (A) at least seventy-five percent (75%) of the assets of the
issuer at the close of any calendar quarter qualify as “real estate assets”
under Section 856(c)(4)(A) of the Code, (B) no more than twenty-five percent
(25%) of the assets of the issuer at the close of any calendar quarter will
consist of assets described in Section 856(c)(4)(B) of the Code, (C) no asset of
the issuer at the close of any calendar quarter will violate or exceed the
limitations described in Section 856(c)(4)(B)(iii)(I), (II) or (III) of the Code
(determined as if the issuer were a REIT), (D) at least seventy-five percent
(75%) of the gross income of the issuer in any calendar year will qualify as
income described in Section 856(c)(3) of the Code and at least ninety-five
percent (95%) of gross income of the issuer in any calendar year will qualify as
income described in Section 856(c)(2) of the Code, (E) no material portion of
the gross revenues or net income of the issuer in any calendar year will
constitute income from a “prohibited transaction” as defined in Section

 

51

--------------------------------------------------------------------------------


 

857(b)(6)(B)(iii) of the Code, (F) no amount of the issuer’s assets will be
described in Section 1221(a)(1) of the Code, and (G) no more than twenty-five
percent (25%) of the assets of the shall consist of interests in any “taxable
REIT subsidiary” of AVB and Equity Residential.

 

For purposes of compliance with this Section 11.8, (i) an issuer of AVB Units
and ERP Units shall not treat an entity as a “taxable REIT subsidiary” unless
and only for so long as both of AVB and Equity Residential are considered to own
for purposes of Section 856(l)(1)(A) of the Code, stock of, and have been timely
offered (taking into account the function of the TRS) the opportunity to make
and have in effect a joint election with, the purported taxable REIT subsidiary
to be treated as such with respect to both AVB and Equity Residential for
federal income tax purposes and (ii)  Section 856 of the Code shall be applied
as if it did not provide special treatment for “qualified temporary investment
income” and “temporary investment of new capital.”  This Section 11.8 shall be
interpreted and applied consistently with the provisions of Section 856-857 of
the Code and the Treasury Regulations thereunder.

 

(b)                                 Each issuer of AVB Units and ERP Units will,
as and when requested, make available to the Members a list of all Persons that
such issuer (and any Subsidiary that is treated as a partnership or disregarded
entity for federal income tax purposes) uses to provide services to tenants or
with respect to the properties in which the issuer owns a direct or indirect
interest and which the Company is treating as an “independent contractor”
(within the meaning of Section 856(d)(3) of the Code)  and whose status as an
independent contractor could affect the characterization of amounts received or
accrued, directly or indirectly, by the issuer as “rents from real property”
within the meaning of Section 856(d) of the Code.  At least ten (10) days prior
to entering into any contract or other arrangement (directly or through a
Subsidiary) with a party whose status as an independent contractor with respect
to Equity Residential or AVB could affect the characterization of amounts
received or accrued, directly or indirectly, by the issuer as “rents from real
property” when taken into account by Equity Residential or AVB in accordance
with Treasury Regulations Section 1.856-3(g), an issuer of AVB Units or ERP
Units shall provide the Members with written notice of the identity of such
party.

 

(c)                                  Equity Residential shall not permit
(including through granting any waiver of ownership restriction under Equity
Residential’s Declaration of Trust) Lehman Brothers Holdings, Inc. or any of
Lehman Brothers Holdings, Inc.’s affiliates to own more than 9.8% (including
shares treated as constructively owned by them through the application of
Section 318 of the Code (as modified by Section 856(d)(5) of the Code) (by
value) of Equity Residential’s shares for so long as Oakwood (as successor to
R&B Realty) (together with any successor or assign, collectively, “Oakwood”) or
any affiliate of Oakwood is a tenant of AVB or any Affiliate of AVB or for any
period of time while any Master OCH Agreement (as defined in any existing leases
with Oakwood and AVB or any Affiliate of AVB) between Oakwood and AVB or any
Affiliate of AVB remains in effect.  Affiliates of Oakwood shall include any
master lessee of AVB or an AVB Affiliate that is treated as constructively owned
within the meaning of Section 318 of the Code (as modified by
Section 856(d)(5) of the Code) by Archstone or by a Subsidiary of Equity
Residential through Preferred Units in Archstone or through partnership
interests received in exchange for Preferred Units.

 

(d)                                 Within (i) twenty (20) days after the end of
each calendar quarter with respect to asset tests which can be corrected within
thirty (30) days after the end of such quarter pursuant to

 

52

--------------------------------------------------------------------------------


 

the Code (e.g., the “75% of gross asset test” set forth in Section 856(c)(4) of
the Code), and (ii) for any other matters, forty-five (45) days after the end of
each calendar quarter or calendar year, as applicable (or, if earlier, no later
than ten (10) days prior to the expiration of any applicable cure period), ERP
Member shall cause Equity Residential to provide the Company and the AVB Member,
and AVB Member shall cause AVB to provide the Company and the ERP Member, in
each case, a statement signed by the chief financial officer of the applicable
Parent, in form and substance reasonably satisfactory to the other Parent,
certifying that each issuer of ERP Units (in the case of Equity Residential) or
that the issuer of AVB Units (in the case of AVB) has complied with the
applicable provisions of the Section 11.8 for all periods.  As soon as
practicable following request of the other Member, ERP Member shall cause Equity
Residential to provide the Company and the AVB Member, and AVB Member shall
cause AVB to provide the Company and the ERP Member, in each case, such other
information (x) as is reasonably necessary for the Company and the requesting
Member to determine the REIT compliance of its Parent or (y) as is otherwise
reasonably requested by its Parent.  For the avoidance of doubt, information
reasonably necessary for the  Members and their Parents to determine REIT
compliance is understood to include, without limitation, quarterly compliance
with the gross income tests of Sections 856(c)(2) and (c)(3) of the Code and the
gross asset tests of Section 856(c) of the Code; it being understood that such
information is necessary to identify potential compliance issues early enough in
the taxable year to cure before year end. AVB DownREIT and the ERP DownREITs
each shall cause (or shall cause the manager of) each multifamily apartment
community that such entity owns an equity interest in (directly or indirectly
through Subsidiaries treated as disregarded entities, partnership and REITs for
federal income tax purposes) to complete an annual survey of tenant services
performed at each such community, the form of which shall be mutually agreed to
by the Members. Promptly after completion of such surveys, AVB DownREIT and the
ERP DownREITs each shall distribute copies of such surveys to the Members;
provided, that AVB agrees, in respect of such surveys it receives in respect of
the ERP DownREITs, and Equity Residential agrees, in respect of such surveys it
receives in respect of AVB DownREIT, that such surveys were provided and shall
only be used for purposes of determining compliance with this Section 11.8 and
shall not be distributed beyond employees responsible for such determination and
third party advisors with respect thereto.

 

(e)                                  Notwithstanding Section 11.8(a), each of
the issuer of the ERP Units and the issuer of the AVB Units shall be permitted
to hold investments in debt of ERP or AVB, respectively, that would exceed five
percent of the assets of the issuer so long as (i) such debt would not cause the
issuer to violate any of the REIT requirements under Sections 856-857 of the
Code other than Section 856(c)(4)(B)(iii)(I) of the Code if the issuer were a
REIT, and (ii) such debt of ERP held by the ERP DownREITs, collectively on an
aggregate basis, does not exceed at any time $500,000,000, or such debt of AVB
held by the AVB DownREIT does not exceed in aggregate at any time $500,000,000.

 

(f)                                   If either Member fails to comply with the
provisions of this Section 11.8 and as a result, the other Member reasonably
determines that such failure may result or has resulted in failure of such other
Member or the Parent of such other Member to satisfy the income or asset tests
applicable to REITs, the Member failing to comply with this Section 11.8 shall
indemnify the other Member or its Parent for any taxes incurred under Sections
856(c)(7), 856(g), 857(b)(5) or similar provisions as a result of utilizing
applicable “cure” or “savings” provisions, and for

 

53

--------------------------------------------------------------------------------


 

any costs to obtain a “closing agreement” under Section 7121 of the Code or
similar arrangement, to avoid loss (or potential loss) of REIT status as a
result of the other Member’s failure to comply with this Section 11.8, but only
to the extent that such indemnities do not prevent the recipient (or its Parent)
from qualifying as a REIT.  This Section 11.8(f) shall not apply with respect to
an alleged failure to comply with the provisions of this Section 11.8 that
relates to one or more questions of law rather than questions of fact if the
Member alleged to have failed to comply with the provisions of this Section 11.8
provides to the other Member an opinion of nationally recognized tax counsel
experienced in REIT matters to the effect that there should not be considered to
have been a breach of this Section 11.8 unless and until either: (1) the IRS has
initiated an audit of either Equity Residential or AVB and in connection with
such audit, it asserts circumstances exist which indicate that such a breach has
occurred, (2) the Member providing such opinion of counsel fails, upon the
request of the other Member, to deliver an update from such counsel confirming
that such opinion is still applicable, provided that, the other Member shall not
requested such an update more frequently than every six months unless it asserts
that there has been a material change in the facts or law relevant to such
opinion, or (3) the Member providing such opinion is no longer a publicly traded
REIT.

 

(g)                                  Without limiting Section11.8(f), if either
Member fails to comply with the provisions of this Section 11.8 and as a result,
the other Member reasonably determines that such failure may result or has
resulted in failure of such other Member or the Parent of such other Member to
satisfy the income or asset tests applicable to REITS or avoid material U.S.
federal income or excise tax liability to the extent permitted under the Code
with respect to REITs, such other Member may cause the Company and each
partially or wholly owned Subsidiary (to the extent necessary to effectuate such
distribution)  thereof to liquidate and distribute to the AVB Member all of the
AVB Units, and to liquidate and distribute to the ERP Member  all of the ERP
Units, owned directly by the Company, or indirectly through any partially or
wholly owned Subsidiary of the Company. Subject to the following sentence, the
provisions of Article IX shall apply in connection with such liquidation. In
connection with any liquidation described in this Section 11.8(g) and
notwithstanding anything in this Agreement to the contrary (including
Section 3.3), all expenses and costs (including any Tax Protection Payments or
redemption or liquidation payments to holders of Series I Preferred Shares or to
holders of Archstone Preferred Units) incurred in connection with the
transactions described in this Section 11.8(g) and incurred to maintain REIT
status shall be borne by the Member that failed to comply with the provisions of
this Section 11.8(g) and the other Member shall be indemnified and held harmless
from any expense associated with the transactions described in this
Section 11.8(g).

 

(h)                                 The Members covenant that until such time as
AVB Units and the ERP Units are no longer owned directly or indirectly by the
Company, AVB shall cause the AVB DownREIT and ERP shall cause the ERP DownREITs 
each to limit its activities to (i) the ownership and operation of rental
property of a type consistent with Equity Residential’s, in the case of the ERP
DownREITs, and AVB’s, in the case of AVB DownREIT, existing properties as of the
date hereof (directly or indirectly through Subsidiaries treated as disregarded
entities, partnership and REITs for federal income tax purposes), and activities
incident thereto and (ii) lending funds to affiliates as contemplated
Section 11.8(e), and (iii) owning any other assets acquired in connection with
the Closing Date Transactions that would not cause it not to be considered to
satisfy the asset requirements applicable to REITs under Section 856(c)(4) of
the Code (provided that if such assets consist of stock of entities treated as
corporations for federal income tax

 

54

--------------------------------------------------------------------------------


 

purposes, elections to treat such corporations as taxable REIT subsidiaries with
respect to AVB and Equity Residential as contemplated in Section 11.8(a) (second
paragraph) shall have been made).

 

(i)                                     To the extent either Member has
questions or concerns with respect to or in connection with the operation or
implementation of this Section 11.8, the Members shall confer with each other to
discuss such questions or concerns.

 

Section 11.9                                                    Amendments.

 

All amendments and modifications to this Agreement shall be in writing and, to
be effective, shall be Approved by the Members.

 

Section 11.10                                             No Waiver.

 

No delay, failure or waiver by any party to exercise any right or remedy under
this Agreement, and no partial or single exercise of any such right or remedy,
shall operate to limit, preclude, cancel, waive or otherwise affect such right
or remedy, nor shall any single or partial exercise of such right or remedy
limit, preclude, impair or waive any further exercise of such right or remedy or
the exercise of any other right or remedy.

 

Section 11.11                                             Time Periods.

 

Any time period hereunder which expires on, or any date for performance
hereunder which occurs on, a day which is not a Business Day, shall be deemed to
be postponed to the next Business Day. The first day of any time period
hereunder which runs “from” or “after” a given day shall be deemed to occur on
the day subsequent to that given day.

 

Section 11.12                                             Notices.

 

Except as otherwise provided in this Agreement regarding notices by electronic
mail or other electronic means to Members and Management Committee
Representatives and regarding Member proxies, all notices, consents and other
communications hereunder shall be in writing (including telecopy or similar
writing) and shall be deemed to have been duly given (a) when delivered by hand
or by Federal Express or a similar overnight courier to (or if that day is not a
Business Day, or if delivered after 5:00 p.m., New York, New York time on a
Business Day, on the first following day that is a Business Day), (b) five
(5) days after being deposited in any United States Post Office enclosed in a
postage prepaid, registered or certified envelope addressed to, or (c) when
successfully transmitted by facsimile to, the Member for whom intended, at the
address or facsimile number for such Member set forth in Schedule A attached
hereto.

 

Section 11.13                                             Dispute Resolution;
Mediation.

 

In the event of any claim, dispute or other matter in controversy between the
Members arising under this Agreement, each Member agrees that, prior to
commencing any lawsuit relating to such claim, dispute or other matter in
controversy, (i) it shall notify the other Member in writing of the claim,
dispute or other matter in controversy, including a reasonably detailed
explanation of such Member’s understanding of the respective positions of each
of the Members with respect to the matters in dispute; (ii) the respective chief
executive officers of Equity

 

55

--------------------------------------------------------------------------------


 

Residential and AVB or their designees shall meet and confer at a mutually
convenient time and place within twenty (20) Business Days following the request
of either Member concerning such claim, dispute or other matter in controversy
(such period is referred to herein as the “Discussion Period”); (iii) if the
Members are unable during the Discussion Period to reach a final agreement
concerning such claim, dispute or other matter in controversy, then, prior to
commencing any lawsuit relating to such dispute, the Member that would intend to
commence such lawsuit shall deliver a written request to the other Member for
non-binding mediation to be administered by the New York, New York office of
Judicial Arbitration & Mediation Services, Inc. or its successor (“JAMS”) or any
other office of JAMS agreed to by the Members, in accordance with JAMS’s
mediation procedures in effect on the date of the Agreement (and if the Members
cannot agree on the selection of a mediator, the Member asserting the claim,
dispute or controversy shall file a request in writing for the appointment of a
mediator with the New York, New York office of JAMS, with a copy of the request
being served on the other Member, and the mediation shall be conducted by the
appointed mediator).  Mediation shall proceed in advance of the commencement of
any lawsuit for a period of 60 days from the date that the applicable Member’s
request for commencement of the mediation procedure was delivered to the other
Member.  The parties shall share the mediator’s fee and any filing fees
equally.  Without limiting any other applicable limitation in this Agreement, in
no event shall the procedures and limitations set forth in this Section 11.13
limit or condition the right of any Member to commence a lawsuit against any
third party or to file an answer or counterclaim or cross-claim (including,
without limitation, as against the other Member) in any lawsuit that has been
commenced by any third party.  The Members agree that the provisions in this
Section 11.13 shall apply to any claim, dispute or controversy asserted by any
Member, but once the Members have engaged in the Discussion Period and mediation
procedures provided for herein with respect to such claim, dispute or
controversy, no Member shall be bound to comply with the Discussion Period and
mediation procedures provided for herein with respect to any further claim,
dispute or controversy that relates to substantially the same acts, omissions or
occurrences with respect to which the Discussion Period and mediation procedures
provided for herein have already taken place.  The Members agree that the
discussions during the Discussion Period or in connection with such mediation
procedures are intended to be settlement communications, and accordingly
(i) none of the discussions during the Discussion Period or in connection with
such mediation procedures, nor any proposals (whether written or oral),
correspondence, or documents of any kind generated during the period of and in
connection with the Discussion Period or in connection with such mediation
procedures, shall be raised, disclosed or admissible in any judicial,
arbitration or similar proceeding for any purpose nor shall any such
discussions, proposals, correspondence or documents be used as a defense or
counter-claim in any action; (ii) such discussions, proposals, correspondence or
documents are without prejudice to any of the parties’ rights, defenses and
remedies at law, in equity or hereunder; and (iii) neither the preparation,
distribution, response to or failure to respond to any such discussions,
proposals, correspondence or documents shall constitute an agreement, or the
basis on which any party may claim reliance on any agreement, except to the
extent that the Members in connection with the discussions during the Discussion
Period or in connection with such mediation procedures enter into a written
agreement that is intended to be definitive and binding.  The foregoing
provisions are intended to be broader than the restrictions on admissibility
with respect to settlement discussions contained in any applicable state or
federal statute or rule of court, including, without limitation, Rule 408 of the
Federal Rules of Evidence.  If the Members or Management

 

56

--------------------------------------------------------------------------------


 

Committee Representatives reach an impasse over a proposed Major Decision or any
other proposed decision requiring the Approval of the Members or the Approval of
the Management Committee, at the election of either Member, upon not less than
ten (10) Business Days’ notice to the other Member, the Discussion Period and
non-binding mediation process provided for in this Section 11.13 shall be
commenced, to assist the Members in attempting to resolve the impasse,
notwithstanding that no claim, dispute or other controversy with respect to
which a Member may seek to commence a lawsuit then exists with respect to such
matter.

 

Section 11.14               Specific Performance.

 

Because of the unique character of the Membership Interests, the Members and the
Company shall be irreparably damaged if this Agreement is not specifically
enforced.  If any dispute arises concerning the Transfer of all or any part of a
Member’s Membership Interest, an injunction may be issued restraining any
purported Transfer pending the determination of such controversy.  Such remedy
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which the Members or the Company may have.

 

Section 11.15               No Third Party Beneficiary.

 

This Agreement is made solely and specifically among and for the benefit of the
parties hereto, and their respective successors and permitted assigns, and no
other Person shall have any rights, interest, or claims hereunder or be entitled
to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise.

 

Section 11.16               Waiver of Jury Trial.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE CLOSING DATE TRANSACTIONS. THIS
WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 12.16) AND EXECUTED BY
EACH OF THE PARTIES HERETO).  The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter herein, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the court.

 

Section 11.17               Cumulative Remedies.

 

The rights and remedies of any party as set forth in this Agreement are not
exclusive and are in addition to any other rights and remedies now or hereafter
provided by law or at equity, subject to the provisions of Section 11.13 hereof.

 

Section 11.18               Exhibits and Schedules.

 

All Exhibits and Schedules attached hereto are hereby incorporated by reference
into, and made a part of, this Agreement.

 

57

--------------------------------------------------------------------------------


 

Section 11.19               Interpretation.

 

The titles and section headings set forth in this Agreement are for convenience
only and shall not be considered as part of agreement of the parties.  When the
context requires, the plural shall include the singular and the singular the
plural, and any gender shall include all other genders.  No provision of this
Agreement shall be interpreted or construed against any party because such party
or its counsel was the drafter thereof.

 

Section 11.20               Survival.

 

It is the express intention and agreement of the Members that all covenants,
agreements, statement, representations, warranties and indemnities made in this
Agreement shall survive the execution and delivery of this Agreement and, where
appropriate to facilitate the intent of this Agreement, the dissolution,
liquidation and winding up of the Company.

 

Section 11.21               Attorneys’ Fees.

 

If any Member seeks to enforce such Member’s rights under this Agreement by
legal proceedings or otherwise the non-prevailing party shall be responsible for
all costs and expenses in connection therewith, including without limitation,
reasonable attorneys’ fees and costs and court costs and witness fees.  In this
Section 11.21, non-prevailing party shall not be meant to refer to a Member who
initiates or accepts a settlement offer with regards to such legal proceeding.

 

Section 11.22               Confidentiality.

 

The Members hereby incorporate herein by this reference the terms of the
Confidentiality Agreement (as defined in the Buyers Agreement), and agree to be
bound thereby as if each Member was directly a party thereto.  Each Member shall
not disclose or furnish to any third party (other than any third party who is
bound by confidentiality obligations reasonably expected to prevent further
disclosure) the terms and conditions of this Agreement.  Notwithstanding the
foregoing, each Member may disclose the terms and conditions of this Agreement
to the extent such disclosure is reasonably necessary to comply with applicable
law (including any securities law or regulation or the rules of a securities
exchange) and with judicial process, and to its affiliates, partners, managers,
trustees, directors, officers, employees, accountants, attorneys, advisors and
other representatives, each of whom shall be informed of the confidential nature
of the terms and conditions of this Agreement and directed to treat such
information confidentially in accordance with the terms of this Agreement.

 

*  *  *

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Members have executed this Agreement as of
the date first hereinabove set forth.

 

 

 

AVALONBAY COMMUNITIES, INC.

 

 

 

By:

/s/ Edward M. Schulman

 

Name:

Edward M. Schulman

 

Title:

Executive Vice President

 

 

 

 

 

EQR-LEGACY HOLDINGS JV MEMBER, LLC

 

 

 

By:

ERP Operating Limited Partnership, its sole member

 

 

 

 

By:

Equity Residential, its general partner

 

 

 

 

By:

/s/ Scott J. Fenster

 

Name:

/s/ Scott J. Fenster

 

Title:

Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Form of Funding Notice

 

$                     

 

AvalonBay Communities, Inc.
671 N. Glebe Road
Suite 800
Arlington, VA 22203

 

EQR-Legacy Holdings JV Member, LLC
Two N. Riverside Plaza
Suite 400
Chicago, Illinois 60606

 

Re:          Funding of Capital to Legacy Holdings  JV, LLC

 

Gentlemen:

 

Reference is hereby made to the Limited Liability Company Agreement of Legacy
Holdings JV, LLC, dated as of                         , 2013 (the “Limited
Liability Company Agreement”).  Capitalized terms not otherwise defined have the
meanings ascribed to them in the Limited Liability Company Agreement.

 

Pursuant to Section 3.4 of the Limited Liability Company Agreement, you are
advised that the                            Member has determined that capital
is required to fund cash needs of the Company in the aggregate amount of
$                  .

 

Each Member is hereby requested to contribute, by wire transfer of immediately
available funds to the account designated below, funds in the amount of its
Proportionate Share (as set forth below) of such required amount on or before
                        ,            [insert appropriate time period which shall
not be less than as set forth in Article III]. [To be appropriately modified if
the required funds are required to be provided 100% by a Member in accordance
with Section 3.3 of the Limited Liability Company Agreement.]

 

[add description of reason for capital]

 

 

 

Contributions

 

Percentage Interest

 

AVB Member

 

$

 

 

40

%

ERP Member

 

$

 

 

60

%

TOTAL

 

 

 

100

%

 

[To be appropriately modified if the required funds are required to be provided
in different percentages in accordance with Sections 3.3, 10.4 and/or 10.3 of
the Limited Liability Company Agreement.]

 

1

--------------------------------------------------------------------------------


 

Such funds shall be wire transferred to the following account on or before

 

,             :

 

 

 

[MEMBER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

FORM OF PARENT GUARANTY

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of the        day of
                        , 2013, is made by ERP OPERATING LIMITED PARTNERSHIP, an
Illinois limited partnership (“Guarantor”), for the benefit of AVALONBAY
COMMUNITIES, INC., a Maryland corporation (“Creditor Member”).

 

RECITALS

 

A.            Creditor Member and EQR-Legacy Holdings JV Member, LLC, a Delaware
limited liability company (“Guarantor-Affiliated Member”), formed and own the
membership interests in Legacy Holdings JV, LLC, a Delaware limited liability
company (the “Company”), pursuant to that certain Limited Liability Company of
the Company dated as of even date herewith (as the same may be amended from time
to time, the “Limited Liability Company Agreement”).  All capitalized terms
which are used but not expressly defined in this Guaranty shall have the same
meaning herein as are given to such terms in the Limited Liability Company
Agreement.

 

B.            Guarantor has an indirect or direct financial and/or ownership
interest in Guarantor-Affiliated Member.

 

C.            In partial consideration of Creditor Member’s execution of the
Limited Liability Company Agreement and as a condition precedent thereto, the
Guarantor is required to execute and deliver this Guaranty for the benefit of
Creditor Member and its permitted successors and assigns under the Limited
Liability Company Agreement (collectively, “Beneficiary”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Creditor Member to
enter into the Limited Liability Company Agreement, Guarantor hereby agrees as
follows:

 

1.             GUARANTY.  Guarantor, as primary obligor and not merely as a
surety, hereby absolutely and irrevocably guarantees to Beneficiary the punctual
payment and performance when due of the Guaranteed Obligations (as hereinafter
defined).  As used herein, “Guaranteed Obligations” means, collectively, (i) the
full and prompt payment of all amounts, capital contributions, sums and charges
payable by Guarantor-Affiliated Member under the Limited Liability Company
Agreement, including, without limitation, all obligations of
Guarantor-Affiliated Member to make additional capital contributions pursuant to
Section 3.3(b) of the Limited Liability Company Agreement and all
indemnification obligations of Guarantor-Affiliated Member under the Limited
Liability Company Agreement, (ii) the full and punctual performance and
observance of all the terms, covenants and conditions provided to be performed,
observed and complied with by Guarantor-Affiliated Member under the Limited

 

1

--------------------------------------------------------------------------------


 

Liability Company Agreement, or provided to be performed, observed and complied
with by Guarantor-Affiliated Member or an affiliate or designee thereof (each,
individually and collectively, “Obligor”) under any assumption agreement or
other instrument delivered by it pursuant to the Limited Liability Company
Agreement, and (iii) the full and prompt payment of all damages, costs and
expenses which shall at any time be recoverable by Creditor Member from
Guarantor-Affiliated Member or any other Obligor by virtue of or under the
Limited Liability Company Agreement or under any assumption agreement or other
instrument delivered by it pursuant to the Limited Liability Company Agreement,
including, without limitation, on account of any representations or warranties
made by Guarantor-Affiliated Member thereunder.  Guarantor further agrees to pay
all Enforcement Costs (as hereinafter defined), in addition to all other amounts
due hereunder.  Any amounts owed under this Guaranty (that are not accruing
interest under the Limited Liability Company Agreement) which are not timely
made by Guarantor in accordance with the terms of this Guaranty shall bear
interest from the date payable at the rate of fifteen percent (15%) per annum
until all such amounts are fully paid.  Notwithstanding anything to the contrary
herein, (x) Guarantor shall have all of the same rights, remedies and defenses
as Guarantor-Affiliated Member, including, without limitation, the right to
exercise the dispute resolution procedures under and in accordance with the
terms of the Limited Liability Company Agreement, and (y) other than the payment
of Enforcement Costs, Guarantor shall have no greater liability than
Guarantor-Affiliated Member or other Obligor under the Limited Liability Company
Agreement or with respect to any assumption agreement or instrument delivered by
it pursuant thereto.

 

2.             NATURE OF GUARANTY.  This Guaranty is an absolute, irrevocable,
present and continuing guaranty of payment and performance and not of
collectability.  The obligations of Guarantor hereunder are independent of the
obligations of Guarantor-Affiliated Member and any other Obligor and, in the
event of any default hereunder, a separate action or actions may be brought and
prosecuted against Guarantor whether or not Guarantor-Affiliated Member or any
other Obligor is joined therein.  Beneficiary shall not be required to prosecute
collection, enforcement or other remedies against Guarantor-Affiliated Member or
any other Obligor or any other guarantor of the Guaranteed Obligations, or to
enforce or resort to any collateral for the repayment of the Guaranteed
Obligations or other rights and remedies pertaining thereto, before calling on
the Guarantor for payment.  If for any reason Guarantor-Affiliated Member or any
other Obligor shall fail or be unable to pay, punctually and fully, any of the
Guaranteed Obligations, Guarantor shall pay such obligations to Beneficiary in
full, immediately upon demand.  One or more successive actions may be brought
against Guarantor, as often as Beneficiary deems advisable, until all of the
Guaranteed Obligations are paid and performed in full.  Payment or performance
by Guarantor of a portion, but not all, of the Guaranteed Obligations shall in
no way limit, affect, modify or abridge Guarantor’s liability for any portion of
the Guaranteed Obligations which has not been paid and performed.  Without
limiting the generality of the foregoing, if Creditor Member is awarded a
judgment in any suit brought to enforce Guarantor’s covenant to pay or perform a
portion of the Guaranteed Obligations, such judgment shall not be deemed to
release Guarantor from its covenant to pay and perform the portion of the
Guaranteed Obligations that is not the subject of such judgment.

 

2

--------------------------------------------------------------------------------


 

3.             ENFORCEMENT COSTS.  If:  (a) this Guaranty, is placed in the
hands of one or more attorneys for collection or is collected through any legal
proceeding, (b) one or more attorneys is retained to represent Beneficiary in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, or (c) one or more
attorneys is retained to represent Beneficiary in any other proceedings
whatsoever in connection with this Guaranty, then Guarantor shall pay to
Beneficiary upon demand all fees, reasonable costs and expenses incurred by
Beneficiary  in connection therewith, including, without limitation, reasonable
attorney’s fees, court costs and filing fees (all of which are referred to
herein as the “Enforcement Costs”).  Beneficiary is only entitled to Enforcement
Costs if it is the prevailing party.

 

4.             NO DISCHARGE OR DIMINISHMENT OF GUARANTY.  Except as otherwise
provided herein and to the extent provided herein, the obligations of Guarantor
hereunder are absolute and not subject to termination for any reason other than
the satisfaction of the Guaranteed Obligations or expiration of this Guaranty. 
Guarantor agrees that the liability of the Guarantor hereunder shall not be
discharged by, and Guarantor hereby irrevocably consents to: (i) any subsequent
change, modification or amendment of the Limited Liability Company Agreement in
any of its terms, covenants and conditions; (ii) the renewal or extension of
time for the payment or performance of the Guaranteed Obligations; (iii) any
transfer, waiver, compromise, settlement, modification, surrender or release of
Guarantor-Affiliated Member’s or any other Obligor’s obligations; (iv) any
failure or omission to assert or enforce or agreement or election not to assert
or enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy (whether arising under the Limited Liability Company Agreement,
at law, in equity or otherwise) with respect to the Guaranteed Obligations;
(v) any act or event which might otherwise discharge, reduce, limit or modify
Guarantor’s obligations under this Guaranty; and (vi) any forbearance, delay or
other act or omission of Creditor Member.  In addition, the Guaranteed
Obligations of the Guarantor hereunder are not subject to counterclaim (other
than mandatory or compulsory counterclaims), set-off, abatement, deferment or
defense based upon any claim that Guarantor may have against Beneficiary:

 

(a)           unrelated to the transaction giving rise to the Guaranteed
Obligations; or

 

(b)           regarding any lack of capacity, lack of authority or any other
disability or other defense of Guarantor-Affiliated Member or any other Obligor,
including, without limitation, any defense based on or arising out of the lack
of validity or enforceability of the Limited Liability Company Agreement or any
assumption agreement or other instrument delivered thereunder; or

 

(c)           regarding (i) the release or discharge of Guarantor-Affiliated
Member or any other Obligor in any receivership, bankruptcy or other
proceedings, (ii) the impairment, limitation, modification or termination of the
liabilities of Guarantor-Affiliated Member or any other Obligor to Beneficiary
or the estate of Guarantor-Affiliated Member or any other Obligor in bankruptcy,
or any remedy for the enforcement of Guarantor-Affiliated Member’s or any other
Obligor’s liability under the Limited Liability Company Agreement or any
assumption

 

3

--------------------------------------------------------------------------------


 

agreement or other instrument delivered thereunder, resulting from the operation
of any present or future provision of Title 11 of the United States Code or
other statute or from the decision in any court, (iii) the cessation of the
liability of Guarantor-Affiliated Member or any other Obligor from any cause
other than payment and performance in full of the Guaranteed Obligations, or
(iv) any rejection or disaffirmance of the Guaranteed Obligations, or any part
thereof, or any security held therefor, in any proceedings in bankruptcy,
insolvency or reorganization.

 

5.             DEFENSES WAIVED.  Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, to the fullest extent permitted by applicable law,
any notice (including, without limitation, notices of protest, notices of
dishonor, notices of any action or inaction, notices of any renewal, extension
or modification of the Guaranteed Obligations or any agreement related thereto,
and notices of any extension of credit to Guarantor-Affiliated Member or any
other Obligor and any right to consent to any thereof) not provided for herein
or in the Limited Liability Company Agreement, as well as any requirement that
at any time any action be taken by any person against Guarantor-Affiliated
Member, any other Obligor or Guarantor.  Guarantor further irrevocably waives:
(a) any right to require Creditor Member, as a condition of payment or
performance, to (i) proceed against Guarantor-Affiliated Member or any other
Obligor or other Person, (ii) proceed against or exhaust any security held from
Guarantor-Affiliated Member or any other Obligor or other Person, (iii) proceed
against or have resort to any balance on the books of Creditor Member owed to
Guarantor-Affiliated Member or any other Obligor or other Person, or (iv) pursue
any other remedy in the power of Creditor Member whatsoever; (b) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; and (c) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement hereof.  Until
payment of the Guaranteed Obligations by Guarantor-Affiliated Member and any
other Obligor, any right of subrogation, contribution, reimbursement or
indemnification on the part of Guarantor as against Guarantor-Affiliated Member
or any other Obligor shall be in all respects subordinate to all rights and
claims of Beneficiary for all other payments or damages which shall be or become
due and payable by Guarantor-Affiliated Member or any other Obligor under the
provisions of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder.  Beneficiary may compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with Guarantor-Affiliated Member or any other Obligor or exercise any other
right or remedy available to it against Guarantor-Affiliated Member or any other
Obligor without affecting or impairing in any way the liability of Guarantor
under this Guaranty except to the extent the Guaranteed Obligations have been
performed.

 

6.             REINSTATEMENT; STAY OF ACCELERATION.  If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of
Guarantor-Affiliated Member or any other Obligor or otherwise, Guarantor’s
obligations under this Guaranty with respect to that payment shall be reinstated
at such time as though the payment had not been made.  If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of Guarantor-Affiliated Member or any
other Obligor, all such amounts otherwise subject to acceleration under the
terms of any agreement relating to

 

4

--------------------------------------------------------------------------------


 

the Guaranteed Obligations shall nonetheless be payable by Guarantor forthwith
on demand by the Beneficiary.

 

7.                                      INFORMATION.  Guarantor assumes all
responsibility for being and keeping itself informed of Guarantor-Affiliated
Member’s or any other Obligor’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that Guarantor assumes and incurs
under this Guaranty, and agrees that Beneficiary does not have any duty to
advise Guarantor of any information known to it regarding those circumstances or
risks.

 

8.                                      SURVIVAL.  This Guaranty shall remain in
full force and effect as to any Guaranteed Obligation for so long as such
Guaranteed Obligation survives under the terms and conditions of the Limited
Liability Company Agreement.

 

9.                                      SEVERABILITY.  The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate, partnership or limited liability company law, or any state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by
Guarantor or Beneficiary, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or
proceeding.  This Section with respect to the maximum liability of Guarantor is
intended solely to preserve the rights of Beneficiary, to the maximum extent not
subject to avoidance under applicable law, and neither Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such maximum liability, except to the extent necessary so that the
obligations of Guarantor hereunder shall not be rendered voidable under
applicable law.

 

10.                               REPRESENTATIONS BY GUARANTOR.  Guarantor
represents that:  (a) it is duly organized, validly existing and in good
standing under the laws where it is organized and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
(b) the execution and delivery of this Guaranty and the performance of the
obligations it imposes (i) are within its powers; (ii) have been duly authorized
by all necessary action of its governing body; and (iii) do not violate any law,
conflict with the terms of its articles or agreement of incorporation or
organization, its by-laws or any agreement by which it is bound or require the
consent or approval of any governmental authority or any third party; and
(c) this Guaranty is a valid and binding agreement, enforceable according to its
terms, except as such enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

11.                               NOTICES.  All notices, requests and other
communications to any party under this Guaranty must be in writing (including
facsimile transmission or similar writing) and must be given to Beneficiary at
the address for Beneficiary set forth in the Limited Liability Company
Agreement, to Guarantor-Affiliated Member at the address for
Guarantor-Affiliated Member set

 

5

--------------------------------------------------------------------------------


 

forth in the Limited Liability Company Agreement, and to Guarantor at the
address for Guarantor-Affiliated Member set forth in the Limited Liability
Company Agreement, or in each case as otherwise specified in a notice by one
party to the other in accordance with the Limited Liability Company Agreement. 
Each notice, request or other communication shall be effective in accordance
with the Limited Liability Company Agreement.

 

12.                               MISCELLANEOUS.  No provision of this Guaranty
may be amended, supplemented or modified, or any of its terms and provisions
waived, except by a written instrument executed by Beneficiary and Guarantor. 
No failure on the part of the Beneficiary to exercise, and no delay in
exercising, any right under this Guaranty waives that right; nor does any single
or partial exercise of any right under this Guaranty preclude any other or
further exercise of that or any other right.  The remedies provided in this
Guaranty are cumulative and not exclusive of any remedies provided by law.  This
Guaranty binds Guarantor, and its successors and assigns, and benefits
Beneficiary, and its respective successors and assigns.  The use of headings
does not limit the provisions of this Guaranty.

 

13.                               ASSIGNMENT OF GUARANTY.  Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor shall not assign,
transfer or otherwise delegate its obligations under this Guaranty without first
obtaining Beneficiary’s prior written consent, which shall be granted or
withheld in Beneficiary’s sole and absolute discretion.  No transfer of
interests in Guarantor or merger involving Guarantor that is permitted under the
Limited Liability Company Agreement shall be deemed to be an assignment that
requires Beneficiary’s consent hereunder.

 

14.                               GOVERNING LAW.  THIS GUARANTY IS TO BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
DELAWARE.

 

15.                               CONSENT TO JURISDICTION.  GUARANTOR AND
BENEFICIARY HEREBY CONSENT AND AGREE TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT SITTING IN THE STATE OF DELAWARE IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND GUARANTOR IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION IT MAY NOW OR LATER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM.

 

16.                               WAIVER OF JURY TRIAL.  GUARANTOR AND
BENEFICIARY ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE
UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR

 

6

--------------------------------------------------------------------------------


 

RELATING TO THIS GUARANTY OR THE CLOSING DATE TRANSACTIONS.  THIS WAIVER MAY NOT
BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 16) AND EXECUTED BY EACH OF GUARANTOR AND
BENEFICIARY).  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  IN THE EVENT OF
LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

 

GUARANTOR:

 

 

 

ERP OPERATING LIMITED PARTNERSHIP,

 

an Illinois limited partnership

 

 

 

By:

Equity Residential, a Maryland real estate investment trust, its general partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

]

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MEMBERS AND CAPITAL CONTRIBUTIONS

(As of February 27, 2013)

 

Member Name and Address

 

Capital
Contribution

 

Percentage of 
Capital 
Contribution

 

AvalonBay Communities, Inc.
671 N. Glebe Road
Suite 800 Arlington, VA 22203

 

$

789,004,403

 

52.578

%

EQR-Legacy Holdings JV Member, LLC
Two N. Riverside Plaza
Suite 400 Chicago, Illinois 60606

 

$

711,621,730

 

47.422

%

TOTALS

 

$

1,500,626,133

 

100

%

 

1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

TAXES; ALLOCATIONS; RELATED MATTERS

 

A.                                    Profits and Losses Generally.

 

After application of Section B of this Schedule B, any remaining Profits and
Losses shall be allocated among the Members and to their Capital Accounts so as
to cause the balance of each Member’s Economic Capital Account to be as nearly
equal to such Member’s Target Balance as possible. In allocating Profits and
Losses pursuant to the previous sentence of this Section A, to the maximum
extent possible consistent with Section 704(b) of the Code, such allocations
shall be made in a manner that would result in all AVB Items being allocated to
the AVB Member and all ERP Items being allocated to the ERP Member.

 

B.                                    Regulatory Allocations and Other
Allocation Rules.

 

Notwithstanding anything in the Agreement to the contrary, the following special
allocations shall be made as follows, and, as appropriate, in the following
order:

 

(1)                                 Items of Company loss and deduction
otherwise allocable to an Member hereunder that would cause such Member
(hereinafter, a “Restricted Holder”) to have a deficit balance in his or her or
its Adjusted Capital Account, or would increase the deficit balance in his or
her or its Adjusted Capital Account, as of the end of the Fiscal Year to which
such items relate shall not be allocated to such Restricted Holder.

 

(2)                                 If there is a net decrease in Company
Minimum Gain for any Fiscal Year (except as a result of conversion or
refinancing of Company indebtedness, certain capital contributions or
revaluation of the Company’s property as further outlined in Treasury Regulation
Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Member shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Member’s share of the net decrease
in Company Minimum Gain.  The items to be so allocated shall be determined in
accordance with Treasury Regulations Section 1.704-2(f).  This Section C(2) is
intended to comply with the minimum gain chargeback requirement in said
Section of the Treasury Regulations and shall be interpreted consistently
therewith.  Allocations pursuant to this Section B(2) shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant hereto.

 

(3)                                 If there is a net decrease in Minimum Gain
Attributable to Member Nonrecourse Debt during any Fiscal Year (other than due
to the conversion, refinancing or other change in the debt instrument causing it
to become partially or wholly nonrecourse, certain capital contributions, or
certain reevaluations of the Company’s property as further outlined in Treasury
Regulations Section 1.704-2(i)(4)), each Member shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to that Member’s share of the net decrease in the
Minimum Gain Attributable to Member Nonrecourse Debt.  The items to be so
allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(i)(4) and (j)(2).  This Section B(3) is intended to comply with
the minimum gain

 

1

--------------------------------------------------------------------------------


 

chargeback requirement with respect to Member Nonrecourse Debt contained in said
Section of the Treasury Regulations and shall be interpreted consistently
therewith.  Allocations pursuant to this Section B(3) shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant hereto.

 

(4)                                 In the event an Member unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Member has an Adjusted
Capital Account Deficit, items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate the
Adjusted Capital Account Deficit as quickly as possible.  This Section B(4) is
intended to constitute a “qualified income offset” under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(5)                                 Nonrecourse Deductions for any Fiscal Year
or other applicable period shall be allocated to the Members as deemed
appropriate by the Management Committee, provided that to the maximum extent
permissible under the Code and the applicable Treasury Regulations, all
Nonrecourse Deductions, if any, attributable to the AVB Units shall be allocated
to the AVB Member and all Nonrecourse Deductions, if any, attributable to the
ERP Units shall be allocated to the ERP Member.

 

(6)                                 Member Nonrecourse Deductions for any Fiscal
Year or other applicable period shall be specially allocated to the Member that
bears the economic risk of loss for the debt (i.e., the Member Nonrecourse Debt)
in respect of which such Member Nonrecourse Deductions are attributable (as
determined under Treasury Regulations Section 1.704-2(b)(4) and (i)(1)).

 

(7)                                 Allocations to Members whose interests vary
during a year by reason of transfer, redemption, admission, capital
contributions, or otherwise, shall be made as determined by the Management
Committee in accordance with permissible methods under Section 706 of the Code.

 

C.                                    Tax Allocations.

 

(1)                                 Subject to Section D(2), items of income,
gain, loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Members on the same
basis as their respective book items, as provided in Sections A and B.

 

(2)                                 If any Company property is subject to
Section 704(c) of the Code or is reflected in the Capital Accounts of the
Members and on the books of the Company at a value that differs from the
adjusted tax basis of such property, then the Tax Items with respect to such
property shall, in accordance with the requirements of Treasury Regulations
Section 1.704-1(b)(4)(i), be shared among the Members in a manner that takes
account of the variation between the adjusted tax basis of the applicable
property and its value in the same manner as variations between the adjusted tax
basis and fair market value of property contributed to the Company are taken
into account in determining the Members’ share of Tax Items under
Section 704(c) of the Code.  The Management Committee is authorized to choose
any reasonable method permitted by the Treasury Regulations pursuant to
Section 704(c) of the Code, including the “remedial allocation” method, the
“curative” method and the “traditional” method.

 

2

--------------------------------------------------------------------------------


 

(3)                                 Pursuant to Treasury Regulations
Section 1.752-3, each Member’s interest in Company profits, for purposes of
determining such Member’s shares of excess “nonrecourse liabilities” shall, to
the extent permissible under the Code, be as follows: (i) all excess
“nonrecourse liabilities” attributable to the AVB Units shall be allocate to the
AVB Member; (ii) all excess “nonrecourse liabilities” attributable to the ERP
Units shall be allocate to the ERP Member; and (iii) all remaining excess
“nonrecourse liabilities” shall be allocated to the Members in accordance with
their respective Proportionate Shares.

 

(4)                                 Any payment of foreign tax that may be
creditable against any Member’s United States federal income tax liability shall
be allocated as follows: (i) foreign tax attributable to the AVB Units shall be
allocated to the AVB Member; (ii) foreign tax attributable to the AVB Units
shall be allocated to the AVB Member; and (iii) any other foreign taxes to the
Members pro rata in proportion to the Proportionate Shares of the Members at the
time of allocation.  Other tax credits shall be allocated to the Members in a
manner reasonably determined by the Management Committee consistent with the
principles of this Schedule B.

 

(5)                                 To the extent permissible under the Code and
taking into account the economic rights of the Members, the intent of the book
and tax allocations in this Schedule B is to allocate items of income, gain,
loss, and deduction for book and tax purposes to the Members in a manner such
that each Member is allocated such items as if each of the AVB Member and ERP
Member directly held AVB Units  and ERP Units, respectively, and directly paid
its share of any liabilities the responsibility for which is allocated to such
Member under this Agreement. The Management Committee shall have discretion to
implement the provisions of this Schedule, including for the avoidance of doubt
regulatory allocations under Section B of this Schedule, in a manner consistent
with the foregoing intent. The Members are aware of the income tax consequences
of the allocations made by this Agreement and shall report their shares of
profits and losses and other items of Company, gross income, gain, loss and
deduction for income tax purposes consistently with this Agreement.

 

D.                                    Tax Classification.

 

It is the intent of the Members that the Company shall always be operated in a
manner consistent with its treatment as a “partnership” for federal, state and
local income and franchise tax purposes.  In accordance therewith, (a) no Member
shall file any election with any taxing authority to have the Company treated
otherwise, and (b) each Member hereby represents, covenants, and warrants that
it shall not maintain a position inconsistent with such treatment.  The
Management Committee shall, except as otherwise required by applicable law,
(i) not cause or permit the Company to elect (A) to be excluded from the
provisions of Subchapter K of the Code, or (B) to be treated as a corporation or
an association taxable as a corporation for any tax purposes; (ii) cause the
Company to make any election reasonably determined to be necessary or
appropriate in order to ensure the treatment of the Company as a partnership for
all tax purposes; (iii) cause the Company to file any required tax returns in a
manner consistent with its treatment as a partnership for tax purposes; and
(iv) not take any action or cause any officer or agent or representative of the
Company to take any action that would be inconsistent with the treatment of the
Company as a partnership for such purposes.

 

3

--------------------------------------------------------------------------------


 

E.                                    Additional Tax Matters.

 

(1)                                 The Tax Matters Member shall be the sole
signatory to any federal, state, local and foreign tax on behalf of the Company,
except to the extent any other Person is required by law to also sign such
returns.

 

(2)                                 The Tax Matters Partner shall take no action
in such capacity without the authorization or consent of the other Members,
other than (after reasonable notice to the other Member) such action as the Tax
Matters Partner may be required to take by applicable law.  The Tax Matters
Partner shall comply with the responsibilities outlined in Sections 6222 through
6232 of the Code.

 

(3)                                 The Tax Matters Partner shall not enter into
any extension of the period of limitations for making assessments on behalf of
the Members without first obtaining the written consent of each Member.

 

(4)                                 The Tax Matters Partner shall not bind the
Company to a settlement agreement without obtaining the written concurrence of
the other Members.  For purposes of this Section F(4), the term “settlement
agreement” shall include a settlement agreement at either an administrative or
judicial level.  Any Member that enters into a settlement agreement with respect
to any Company items (within the meaning of Section 6231(a)(3) of the Code)
shall notify the other Members of such settlement agreement and its terms within
ninety (90) calendar days after the date of settlement.

 

(5)                                 The provisions of this Section F shall
survive the termination of the Company or the termination of any Member’s
interest in the Company and shall remain binding on the Members (with respect to
the period of time during which such Person is a Member) for a period of time
necessary to resolve with the Internal Revenue Service or the United States
Department of the Treasury any and all matters regarding the United States
federal income taxation of the Company.

 

(6)                                 The Tax Matters Partner, in its capacity as
the Tax Matters Partner, shall be reimbursed by the Company for any third party
out-of-pocket costs and expenses reasonably incurred by it in the performance of
its duties as Tax Matters Partner.  No Member shall be reimbursed by the Company
for any costs and expenses incurred by such Member in pursuing on its own behalf
any of its rights to file petitions, seek judicial review, etc. under this
Section F or in participating in Company-level administrative or judicial tax
proceedings unless the other Member, in its sole discretion, agrees to such
reimbursement.

 

(1)                                 During any Company income tax audit or other
income tax controversy with any governmental agency, the Tax Matters Partner
shall keep the Members informed of all material facts and developments on a
reasonably prompt basis.  Prompt notice shall be given to the Members upon
receipt of advice that the Internal Revenue Service or other taxing authority
intends to examine any income tax return, or records or books of the Company.

 

(2)                                 The cost of any adjustments to all Members
and the cost of any resulting audits or adjustments of Members shall be borne
solely by the Members without reimbursement by the Company.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE C

 

TAX PROTECTION AGREEMENTS

 

Tax Protection Agreements for Restricted EQR Properties

 

1.                                      Tax Protection Agreement attached as
Exhibit D to Annex A to the Archstone-Smith Operating Trust Articles of
Amendment and Restatement Amended and Restated Declaration of Trust entered into
in connection with the closing of the merger of Charles E. Smith Residential
Realty, L.P., with and into the Archstone-Smith Operating Trust pursuant to the
Agreement and Plan of Merger, dated as of May 3, 2001, by and among the
Archstone-Smith Trust, Archstone-Smith Operating Trust, Charles E. Smith
Residential Realty, Inc. and Charles E. Smith Residential Realty, L.P.

 

2.                                      Tax Protection Agreement (Atlantic
Multifamily), dated as of April 30, 1998, by and among Atlantic Multifamily
Limited Partnership-I, Security Capital Atlantic Incorporated and E.C. Griffith
Co., William A. White, Jr., White-Cavu Limited Partnership, Thomas A. Hunter
III, G. Dan Page, Jr., Joseph E. Kaylor, Dean R. Devillers, Close Family
Partnership, The Springs Company, Elm Land Co.

 

3.                                      Tax Protection Agreement (Mission
Bay-Boston), dated as of July 28, 2005, by and among Archstone-Smith Operating
Trust, Archstone-Smith Trust, and Mission Bay Country Club Apartments, LP, HFR
R&B Holdings, LLC, ERB R&B Holdings, LLC.

 

4.                                      Tax Protection Agreement (KIP-Houston
Midtown), dated as of July 28, 2005, by and among Archstone-Smith Operating
Trust, Archstone-Smith Trust, and KIP Properties, LLC, HAKP Property, LLC, JMKP
Property, LLC, Sanron, LLC, SAF Holdings, LLC, HFR R&B Holdings, LLC, ERB R&B
Holdings, LLC.

 

5.                                      Tax Protection Agreement (OGA-San Jose
North; Minneapolis), dated as of July 28, 2005, by and among Archstone-Smith
Operating Trust, Archstone-Smith Trust, and Oakwood LaSalle, L.P., HFR R&B
Holdings, LLC, ERB R&B Holdings, LLC.

 

6.                                      Tax Protection Agreement
(Garden-Grove-30% Regency Club TIC), dated as of July 28, 2005, by and among
Archstone-Smith Operating Trust, Archstone-Smith Trust, and Garden Grove Country
Club Apartments, LP, HFR R&B Holdings, LLC, ERB R&B Holdings, LLC.

 

7.                                      Tax Protection Agreement (AWCI-70%
Regency Club TIC), dated as of July 28, 2005, by and among Archstone-Smith
Operating Trust, Archstone-Smith Trust, and Alexandria West Coast Investors,
LLC, HFR R&B Holdings, LLC, ERB R&B Holdings, LLC.

 

8.                                      *Tax Protection Agreement (OGA Newport
Beach-20% Portland TIC), dated as of July 28, 2005, by and among Archstone-Smith
Operating Trust, Archstone-Smith Trust, and Oakwood Garden Apartments-Newport
Beach, LP, HFR R&B Holdings, LLC, ERB R&B Holdings, LLC.

 

1

--------------------------------------------------------------------------------


 

9.                                      *Tax Protection Agreement (Mission
Bay-80% Portland TIC), dated as of July 28, 2005, by and among Archstone-Smith
Operating Trust, Archstone-Smith Trust, and Mission Bay Country Club Apartments,
LP, HFR R&B Holdings, LLC, ERB R&B Holdings, LLC.

 

10.                               For Archstone Emeryville, a Restricted EQR
Property, a corresponding tax protection agreement has not been identified.

 

--------------------------------------------------------------------------------

* Tax Protection Agreement has not been provided and thus has not been reviewed
to verify that the description is accurate.

 

Tax Protection Agreements for Restricted AVB Properties

 

[AVB Member shall complete Schedule C with respect to Tax Protection Agreements
relating to the Restricted AVB Properties and as soon as practicable following
the Initial Closing, and in any event before the parties allocate the Baseline
Debt Maintenance Obligations.]

 

2

--------------------------------------------------------------------------------


 

SCHEDULE D

 

TAX PROTECTED PROPERTIES BEING TRANSFERRED

 

A.                              AVB Properties

 

1.              Archstone Oak Creek

 

2.              Archstone Del Mar Station

 

3.              Archstone La Jolla Colony

 

4.              Archstone Old Town Pasadena

 

5.              Archstone Thousand Oaks

 

6.              Archstone Walnut Ridge

 

7.              Archstone San Bruno III

 

8.              Archstone Ballston Square

 

9.              Arlington Courthouse Place

 

10.       Archstone Pasadena

 

11.       Los Feliz

 

12.       West Valley

 

13.       Woodland Hills

 

14.       Bear Hill

 

15.       Meadows at Russett

 

16.       Lexington

 

B.                              EQR Properties

 

1.              Archstone Santa Monica

 

2.              Archstone Santa Clara

 

3.              Archstone San Mateo

 

4.              Archstone South Market

 

5.              Villa Venetia

 

1

--------------------------------------------------------------------------------


 

6.              Camargue

 

7.              Fairchase

 

8.              Flats at DuPont Circle

 

9.              Calvert Woodley

 

10.       Cleveland House

 

11.       Archstone 2501 Porter

 

12.       Archstone Columbia Crossing

 

2

--------------------------------------------------------------------------------


 

SCHEDULE E

 

INITIAL DISTRIBUTIONS

 

The following assets received in distribution from Archstone Property Holdings
LLC immediately following the Company’s acquisition of Class B Preferred
Membership Interests in Archstone Property Holdings LLC will be distributed to
the indicated Member:

 

Asset

 

Member

 

$20,486,370 in cash

 

AvalonBay Communities, Inc.

 

 

 

 

 

$68,101,321 in cash

 

EQR-Legacy Holdings JV Member, LLC

 

 

 

 

 

$42,000 in domain names

 

AvalonBay Communities, Inc.

 

 

 

 

 

$63,000 in domain names

 

EQR-Legacy Holdings JV Member, LLC

 

 

 

 

 

Equity interests in Archstone Wheaton Station and Oakwood Philadelphia

 

AvalonBay Communities, Inc.

 

 

1

--------------------------------------------------------------------------------